Exhibit 10.29

*CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS



MASTER SOFTWARE LICENSE, SOFTWARE DEVELOPMENT AGREEMENT,
MAINTENANCE AND SERVICES AGREEMENT AND RESELLER AGREEMENT

BETWEEN

CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS

AND

INTELLISYNC CORPORATION




Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

TABLE OF CONTENTS

1. PARTIES 4 2. TERM 4 3. DEFINITIONS 4 4. SCOPE 7 5. DEVELOPMENT 8 6. LICENSE 9
8. PRICE AND PRICE REVISIONS 12 9. STATEMENTS OF WORK 12 10. PAYMENT TERMS,
BILLING 13 11. RECORDS AND REPORTS 13 12. DELIVERY 14 13. DOCUMENTATION 15 14.
INSPECTION AND ACCEPTANCE 16 15. MAINTENANCE 17 16. RELATED SERVICES 17 17.
REPRESENTATIONS AND WARRANTIES 17 18. ESCROW 20 19. TERMINATION 21 20.
INFRINGEMENT 23 21. CONFIDENTIAL INFORMATION 24 22. PUBLICITY, DISCLOSURE AND
SALES SUPPORT 24 23. COMPLIANCE WITH LAWS, RULES AND REGULATIONS; PRIVACY; USER
DATA; CONSUMER CLEAR DISCLOSURE; OWNERSHIP OF MIN AND EMAIL ADDRESSES; AGGREGATE
INFORMATION; TRACKING FUNCTIONALITY 25 24. FORCE MAJEURE 27 25. ASSIGNMENT 27
26. TAXES 27 27. PLANT AND WORK RULES AND RIGHT OF ACCESS 28

Intellisync/Verizon Wireless
Proprietary and Confidential

Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

28. INDEMNIFICATION 29 29. INSURANCE 30 30. RELATIONSHIP OF PARTIES 31 31.
NOTICES 31 32. NONWAIVER 32 33. SEVERABILITY 32 34. LIMITATION OF LIABILITY 32
35. SECTION HEADINGS 32 36. SURVIVAL OF OBLIGATIONS 32 37. COMMITTEES,
DESIGNATED MANAGERS, PLAN UPDATES AND ESCALATION OF DISPUTES. 32 38. CHOICE OF
LAW AND JURISDICTION 34 39. PRECEDENCE OF DOCUMENTS 34 40. ENTIRE AGREEMENT 34
41. SIGNATURES 35

EXHIBIT A - SOFTWARE AND RELATED SERVICES DESCRIPTION AND PRICE LIST

EXHIBIT B - RELATED SERVICES

EXHIBIT B-1 - TRAINING

EXHIBIT B-2 - REIMBURSABLE EXPENSE GUIDELINES

EXHIBIT C- MARKS

EXHIBIT D - CONFIDENTIALITY TERMS

EXHIBIT E - SOW FORMAT

EXHIBIT F - SLA

EXHIBIT G - PRODUCT FUNTIONALITY DOCUMENT

EXHIBIT H - INTELLISYNC BRANDING KIT

Intellisync/Verizon Wireless
Proprietary and Confidential

Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

MASTER SOFTWARE LICENSE, SOFTWARE DEVELOPMENT AGREEMENT,
MAINTENANCE AND SERVICES AGREEMENT AND RESELLER AGREEMENT

1. PARTIES

 

1.1 This Master Software License, Software Development Agreement, Maintenance
and Services Agreement and Reseller Agreement (hereinafter the “Agreement”) is
made between Intellisync Corporation (“Intellisync”), a Delaware corporation,
having its principal office at 2550 North First St., Suite 500, San Jose,
California 95131, (“Intellisync”) and Cellco Partnership d/b/a Verizon Wireless
(“Verizon Wireless”), a Delaware general partnership, having an office and
principal place of business at 180 Washington Valley Road, Bedminster, New
Jersey 07921 on behalf of itself and for the benefit of its Affiliates.


 

1.2 An Affiliate that issues an SOW hereunder may enforce the terms and
conditions of this Agreement with respect to any Software or Related Service
purchased by such Affiliate as though it were a direct signatory to the
Agreement.


2. TERM

This Agreement shall become effective on April 30, 2004 (the “Effective Date”).
Unless terminated in accordance with Section 19, this Agreement shall continue
in effect for a period of 2 years from the Effective Date (the “Initial Term”).
Verizon Wireless shall have the right to submit SOWs up until the effective date
of the termination, and termination of this Agreement pursuant to Section 19
shall not affect any SOW, or any outstanding sublicense agreement, if such
sublicense is granted in a Behind the Firewall Enterprise Model, as of the
effective date of the termination. (To the contrary, any Outstanding SOW shall
be filled, and any outstanding sublicense agreement if such sublicense is
granted in a Behind the Firewall Enterprise Model, shall remain in effect for
the remainder of the term of said sublicense agreement.) Following the Initial
Term, the Term of this Agreement will be automatically extended for subsequent
one-year periods at each annual anniversary of the Effective Date (each, a
“Renewal Term”), unless a Party provides one hundred and eighty (180) days prior
written notice to the other Party of its intent not to renew. For the purposes
of this Agreement, the Initial Term and any Renewal Term(s), shall be
collectively referred to herein as the “Term”.

3. DEFINITIONS

The terms defined in this Section shall have the meanings set forth below
whenever they appear in this Agreement, unless the context in which they are
used clearly requires a different meaning, or a different definition is
described for a particular Section or provision:

 

3.1  “Acceptance” or “Accepted” means delivery to Intellisync by Verizon
Wireless of its written certificate of acceptance pursuant to Section 14.


 

3.2  “Affiliate” means any entity that controls, is controlled by, or is under
common control with Verizon Wireless; provided, however that, unless otherwise
stated herein, Affiliate does not include Vodafone.


 

3.3  “Aggregate Information” shall mean usage data or other information about
multiple Users that does not contain Personally Identifiable Information.


 

3.4  “API” means application program interface.


 

3.5  “Behind the Firewall Enterprise Model” means the model of deploying the
Customized Software where the server portion of the Customized Software is
maintained behind an enterprise firewall.


 

3.6  “Customer” means both Enterprise and Individual Customers, as each is
defined herein.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

3.7  “Customized Software” means an altered to specification version of the
Software, in Object Code, to be distributed to Verizon Wireless and to Users
pursuant to the terms of this Agreement.


 

3.8  “Deployment Models” means the three (3) models that Verizon Wireless will
use to deploy the Customized Software to its Customers: (a) Individual Monitor
Model, (b) Workgroup Monitor Model, and (c) Behind the Firewall Enterprise
Model. “Deployment Models” does not include the Hosted Enterprise Model,
however, this option is available to Verizon Wireless to be implemented at some
point in the future.


 

3.9  “Documentation” means, whether in print or in electronic form: (i)
Intellisync’s then current published specifications; (ii) user, maintenance and
system administration documentation including but not limited to user
guidelines, operating manuals, training manuals and technical materials; and
(iii) any and all revisions to the above.


 

3.10  “Email Addresses” means the email addresses created by Users using the
Customized Software as contemplated by the terms of this Agreement.


 

3.11  “Enterprise Customer” is a Verizon Wireless customer that elects to
install the Customized Software: (i) inside of the enterprise firewall, (ii)
within the enterprise network, or (iii) software and users managed via the
enterprise internal IT department.


 

3.12  “Error” means failure of the Customized Software to perform in accordance
with the Specifications.


 

3.13  “Hosted Enterprise Model” means a model of deploying the Customized
Software where the enterprise servers are hosted outside of the enterprise
firewall.


 

3.14  “Individual Customer” means a Verizon Wireless customer that is an
individual User, not an Enterprise Customer.


 

3.15  “Individual Monitor Model” means a model of deploying the Customized
Software where the Customized Software is located on an individual User’s
personal computer and the server is maintained by Intellisync.


 

3.16  “Intellisync Marks” means those trademarks of Intellisync which are set
forth on Exhibit C hereto, and such other trademarks, if any, that Intellisync
may from time-to-time identify for Verizon Wireless, in writing, as being
“Intellisync Marks” within the meaning of this Agreement.


 

3.17  “Maintenance” means those services provided by Intellisync in accordance
with Section 15.


 

3.18  “Object Code” means computer code substantially in binary form, and
includes header files of the type necessary for use or interoperation with other
computer programs. It is directly executable by a computer after processing or
linking, but without compilation or assembly.


 

3.19  “Outstanding SOW” means an SOW for which Acceptance has not occurred.


 

3.20  “Party” means either Verizon Wireless or Intellisync, as the context
requires; both Verizon Wireless and Intellisync may be collectively referred to
as the “Parties.”


 

3.21  “Personally Identifiable Information” means: (a) information about a
Customer that identifies him or her (or it, in the case of an Enterprise) as a
unique individual (e.g., stating his or her name, credit card number, social
security number, user ID, or electronic serial number), or (b) contact
information identifying the Customer as a unique individual (e.g., his or her
phone number, mobile directory number, physical address, email address or alias
email address).


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

3.22  “PI Engine” has the meaning ascribed to it in Exhibit A as the server
software and APIs that manage the personalized information feature of the
Customized Software allowing for the delivery of content, such as weather, maps,
driving directions and travel itineraries to devices.


 

3.23  “Project” means all of the services and deliverables contemplated by this
Agreement.


 

3.24  “Related Services” means installation, implementation, technical support,
maintenance, modification, training, repair and other services related to the
Customized Software that Intellisync will provide to Verizon Wireless hereunder.


 

3.25  “Release” means all new versions and successor products containing
substantially similar functionality to that in the Software as described in
Exhibit A and provided under Maintenance. Release does not include unrelated
additional functionality that Intellisync makes available for a separate,
additional license fee above the license fee Intellisync generally charges third
parties for the Software.


 

3.26  “Self-Help Code” means any back door, “time bomb”, drop-dead device, or
other software routine designed to disable a computer program automatically with
the passage of time or under the positive control of a person other than a
licensee of the program. Self-Help Code does not include software routines in a
computer program, if any, designed to permit the licensor of the computer
program (or other person acting by authority of the licensor) to obtain access
to a licensee’s computer system(s) (e.g., remote access via modem) for purposes
of maintenance or technical support.


 

3.27  “Software” means the computer programs and applications, in Object Code
form, including, but not limited to Intellisync Email Accelerator (IEA),
Intellisync Systems Management, Intellisync File Sync, and Intellisync
Personalized Information Engine, and as may be described in Exhibit A or in an
SOW, and which shall include, but not be limited to, all operating programs,
Updates and Documentation and all media on which it may be recorded or stored.


 

3.28  “SOW” means a statement of work between and signed by the Parties in
substantially the form attached hereto as Exhibit E, which is a purchase order,
written order or other communication and/or electronic transmission from Verizon
Wireless to Intellisync for the license or purchase from Intellisync of Software
and/or Related Services.


 

3.29  “Specifications” means Documentation and the functional performance
capabilities, capacities and specifications, including any testing and
acceptance criteria or benchmark test results, for the Software or Related
Service set forth in this Agreement, in an SOW, or in an applicable Intellisync
response or proposal.


 

3.30  “Unauthorized Code” means any virus, Trojan horse, spyware, worm, or any
other software routines or hardware components designed to permit unauthorized
access to disable, erase, or otherwise harm software, hardware, or data or to
perform any other such actions. The term Unauthorized Code does not include
Self-Help Code.


 

3.31  “Updates” means all patches fixes, corrections, improvements, upgrades and
updates relating to such Customized Software, as well as refinements, changes
and corrections to the Customized Software as are required to keep the
Customized Software in conformance with the applicable Specifications and that
are created by Intellisync as corrections for defects in the Customized Software
that are provided under Maintenance. Updates does not include unrelated
additional functionality that Intellisync makes available for a separate,
additional license fee above the license fee Intellisync generally charges third
parties for the Customized Software.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

3.32  “Use” means: (i) to read into or out of hardware memory and execute the
Customized Software whether in whole or in part; (ii) to transfer into, and
store in, equipment selected by Verizon Wireless all or any portion of the
Customized Software; and (iii) to process and execute instructions, statements
and data included in or output to the Customized Software.


 

3.33  “User” is an individual who has activated the Customized Software (whether
an Individual Customer or an individual user who is part of an Enterprise
Customer).


 

3.34  “User Data” means all information, whether Aggregate Information or
personally identifiable information (including, but not limited to the MIN, the
MDN or the Email Address), generated or collected by or for Verizon Wireless:
(a) under the terms of any Verizon Wireless User agreement, (b) in connection
with a Verizon Wireless User’s use of the Verizon Wireless Services and the
Customized Software, and/or (c) under stand-alone terms and conditions, the
terms and conditions of a Verizon Wireless customer agreement or under a similar
agreement.


 

3.35  “Verizon Wireless Marks” means those trademarks of Verizon Wireless and/or
Verizon Communications which are set forth on Exhibit C hereto, and such other
trademarks, if any, that Verizon Wireless may from time-to-time identify for
Intellisync, in writing, as being “Verizon Wireless Marks” within the meaning of
this Agreement.


 

3.36  “Workgroup Monitor Model” means a model of deploying the Customized
Software where the Customized Software is located on a personal computer for a
small group of users and a server is hosted by either Intellisync or a third
party.


 

3.37  “Warranty Period” means the period of time set forth in Section 17.2.4
unless a longer period is set forth in an SOW.


4. SCOPE

 

4.1 This Agreement is for the benefit of Verizon Wireless, its agents and its
Affiliates (collectively “Verizon Wireless”). Verizon Wireless may license the
Customized Software and purchase Intellisync’s Related Services for its own use
and service, and for the use and service of its licensees, as set forth herein.
Such Customized Software may be used to provide services to third parties.


 

4.2 This Agreement is a nonexclusive and “as ordered” contract. It is not
intended and shall not be construed to require Verizon Wireless to purchase any
specific amount of Software or Related Services from Intellisync. There is no
minimum order quantity or volume required from Verizon Wireless when ordering
Software and Related Services, unless specified otherwise in an exhibit.


 

4.3 Verizon Wireless may submit an additional SOW for any Software and/or
Related Service listed in Exhibit A and Intellisync shall fulfill the SOW at the
prices specified. If an SOW submitted by Verizon Wireless to Intellisync
conforms to the requirements of Section 9, is within the guidelines for Software
or Related Service quantities and for the price or prices set forth in Exhibit
A, and does not make a material change to any of the terms of this Agreement
applicable to such SOW, then Intellisync shall be obligated to accept the SOW as
issued and also to acknowledge its receipt within two (2) days, without further
conditioning, acceptance, or acknowledgement on Verizon Wireless’ acceptance of
any terms or conditions inconsistent with, or in addition to, those set forth in
this Agreement.


 

4.4 Under no circumstances shall any Intellisync shrink-wrap and/or click-wrap
license be given any force or effect in connection with any Software delivered
to Verizon Wireless pursuant to this Agreement, and Verizon Wireless
specifically rejects all such licenses and replaces their terms with the terms
of this Agreement.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

4.5 Initial Delivery Commitment. Intellisync commits to develop and deliver the
initial delivery of the Customized Software as described in the Customized
Software delivery schedule, and to make the hosting of the initial delivery of
Customized Software available as of April 30, 2004 (the “Initial Delivery”).
Verizon Wireless agrees to work in good faith to allow Intellisync to meet the
April 30, 2004 date, and will use commercially reasonable efforts to provide
Intellisync with all assistance reasonably requested by Intellisync in a timely
manner. If the Initial Delivery date is not met, then Intellisync will “refund”
the Customized Software Development Fee described in Exhibit A. Verizon Wireless
acknowledges that Intellisync has satisfied its obligations under this Section
4.5, and that Verizon Wireless is not and will not seek the refund described in
this Section 4.5.


5. DEVELOPMENT

 

5.1 Customized Software. The Customized Software will include the following
services as per the Customized Software Specifications: (a) system
implementation, (b) customization of the authentication process, (c) integration
of the Verizon Wireless website with the Intellisync User home page, (d) the
Software Product Functionality Document and (e) branding as “powered by
Intellisync” per Intellisync’s branding guidelines for the Software.


 

5.2 Future Customizations. Verizon Wireless may request additional customization
work to the Customized Software by agreeing to an SOW with Intellisync. Such
additional customization will be performed under and governed by the terms of
the SOW, at Intellisync’s then-current rates for such services, unless otherwise
stated in the SOW.


 

5.3 Continued Customized Software Branding. Branding will include the “Powered
by Intellisync” logo in those places specified by the Parties as agreed to in
the Intellisync branding kit, attached hereto as Exhibit H.


 

5.4 Device Compatibility.


 

5.4.1 Within 30 days of the Effective Date the Parties will meet to discuss
device roadmap requirements and Customized Software compatibility and establish
a matrix of those devices which shall be supported by this Project. The Parties
further agree to hold monthly meetings, as mutually agreed by the parties, for
exposure to new device roadmaps, to prioritize devices for support, as
determined by Verizon Wireless, and to discuss testing, device operating system
client support requirements and demonstration units. Verizon Wireless will
provide Intellisync with all devices and operating systems upon any changes to
the devices or operating systems which Verizon Wireless deems as requiring
re-certification. The device and operating system testing methodology is
attached hereto as Exhibit 1 to Exhibit F to this Agreement. The Parties
acknowledge that the testing methodology can be updated and modified upon mutual
agreement of the parties. The Parties acknowledge that the Customized Software
does not work on all mobile devices; rather, it works on those certified by
Intellisync as compatible with the Customized Software. The Customized Software
created by Intellisync will work with all devices that it has certified as
compatible with the Software in its Product Functionality Document (Exhibit G to
this Agreement) as of the Effective Date. For so long as Intellisync is
providing managed services, Intellisync and Verizon Wireless shall continue to
identify areas for Intellisync’s continuous improvement in cost, quality and
service over the Term of the Agreement. Intellisync shall afford Verizon
Wireless the ability to realize the benefit of such improvements, including
possible price reductions, to the extent the Parties mutually agree.
Furthermore, a list of continuous improvement initiatives may be created by the
Parties. Unless otherwise set forth in this Agreement, Intellisync and Verizon
Wireless may meet, as mutually agreed, to assess opportunities to implement
potential continuous improvement initiatives and customer satisfaction issues,
such initiatives and issues to be mutually agreed to by the Parties. Any device
provided to Intellisync by Verizon Wireless shall


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

not be used for the purpose of developing or certifying software over other
wireless networks, and such devices are strictly protected under the
confidentiality provisions of this Agreement.


 

5.4.2 Intellisync will make commercially reasonable efforts to provide a version
of the Customized Software that will be compatible with any Verizon Wireless
device that is based on the Palm and Microsoft operating systems, including all
updates to such operating systems.


 

5.4.3 For devices which do not fall under Section 5.4.1 or 5.4.2, Verizon
Wireless may request that Intellisync create a compatible version of the
Customized Software for another such device for a mutually agreed upon fee.
Verizon Wireless must provide Intellisync with at least ninety (90) days written
notice of the model, device number, manufacturer and intended launch date of
such device.


 

5.4.4 For devices falling under Section 5.4.2 or 5.4.3, Verizon Wireless must
provide Intellisync, at no charge, with at least ten (10) activated devices for
which Intellisync is making the Customized Software compatible, for purposes of
development, testing and ongoing support of the Customized Software on such
device. Devices and activated accounts will be provided back to Verizon Wireless
and closed accordingly, upon the request of Verizon Wireless.


 

5.5 Personalized Information Options. Verizon Wireless shall have the following
options for offering Users a personalized content service using the Customized
Intellisync Personalized Information Engine:


 

5.5.1 Full Feature. Verizon Wireless may offer Users both the Customized
Intellisync PI Engine and all of Intellisync's personalized information content
from existing sources; or


 

5.5.2 Component Approach. Verizon Wireless may offer Users the Customized
Intellisync PI Engine without any of Intellisync's personalized information
content from existing content sources under existing content terms; provided,
however, subject to said third party content providers' agreement, Intellisync
agrees to make the APIs between the PI Engine and the third party content
providers' sources available to Verizon Wireless at no additional cost.


6. LICENSE

 

6.1 License Grant.


 

6.1.1 Internal Use License. Intellisync hereby grants to Verizon Wireless a
world-wide, non-exclusive, nontransferable (except in connection with a
permitted assignment of this Agreement) license for the Term to use the
Customized Software. The aforesaid license includes all future releases, updates
and upgrades provided through maintenance services offered by Intellisync for
the Customized Software, for Verizon Wireless for its demonstration and use of
the Customized Software at any of its locations in a Behind the Firewall
Enterprise Installation for Users who are employees or contractors of Verizon
Wireless. Verizon Wireless shall not sublicense the Customized Software under
this Section. First and second level technical support for this Internal Use
License shall be provided by Verizon Wireless’ internal IT department, with
Intellisync providing third level technical support. Any internal use by Verizon
Wireless’ agents shall be for demonstration purposes only. The licenses shall
remain in effect for so long as Verizon Wireless satisfies its payment
obligations hereunder.


 

6.1.2 License to Resell, Sublicense. Intellisync hereby grants to Verizon
Wireless, a world-wide license to resell, and thereby sublicense (through
Verizon Wireless Affiliates), the Customized Software to its Customers and Users
via the Deployment Models so that the Users may use the Customized Software.
Each such sublicense to a User shall be pursuant to a written


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

end user license agreement which protects Intellisync’s proprietary rights in
the Customized Software in a manner which is consistent with the terms and
conditions of this Agreement and which is at least as protective of
Intellisync’s rights as those contained herein. The User shall be required to
affirmatively agree to the terms of such license before downloading or
installing the Customized Software. The licenses shall remain in effect for so
long as Verizon Wireless satisfies its payment obligations hereunder.


 

6.1.3 Evaluation License. Without obligation to pay any additional fees, Verizon
Wireless may sublicense the Customized Software to Enterprise Customers that it
has pre-qualified as prospective customers of the Customized Software pursuant
to prequalification requirements mutually agreed upon by Verizon Wireless and
Intellisync. In such instances, the prospective Enterprise Customer may allow up
to five (5) Users to evaluate the Customized Software for up to thirty (30)
days. Verizon Wireless will report (at the Parties’ quarterly meetings) to
Intellisync which Enterprise Customers are evaluating the Customized Software
and the results of such evaluations. At the conclusion of the evaluation period,
Verizon Wireless will terminate the Users rights’ to use the Customized Software
unless the Enterprise Customer has entered into a valid agreement to purchase
rights to continue use of the Customized Software. Each such sublicense to a
User shall be pursuant to a written end user license agreement which protects
Intellisync’s proprietary rights in the Customized Software in a manner which is
consistent with the terms and conditions of this Agreement and which is at least
as protective of Intellisync’s rights as those contained herein. The User shall
be required to affirmatively agree to the terms of such license before
downloading or installing the Customized Software.


 

6.1.4 Verizon Wireless shall also have the right, at no additional charge, to
Use the Customized Software by means of remote electronic access at locations
other than the locations at which the Customized Software is stored. Intellisync
also grants to Verizon Wireless the right to authorize Use or to transfer or
sublicense such license to its subcontractors, agents, contractors, outsourcing
entities and others for use when performing services for Verizon Wireless. In
addition, if Verizon Wireless transfers or assigns the Customized Software to an
Affiliate or a third party in connection with the provision or support of
network services, then the license granted hereunder shall extend to such
transferee or assignee. No such authorization, transfer or sublicense shall
release Verizon Wireless from its obligations hereunder.


 

Additionally, Verizon Wireless shall have the right to distribute the Software,
including the email services, through its direct and indirect distribution
channels, including its agents.


 

6.2 License Term. Unless otherwise stated in any SOW, the term of each
Customized Software license granted under this Agreement or any SOW shall
commence on the applicable delivery date, or such other date as set forth in an
SOW, and shall remain in effect during the Term, provided however, the
termination of this Agreement or any SOW shall not affect the ability of a User
to use the Customized Software, so long as Verizon Wireless is providing the
hosting of the Customized Software.


 

6.3 Bankruptcy Code 365(n).

 

All rights and licenses granted under or pursuant to this Agreement or any SOW
by Intellisync to Verizon Wireless are, and shall otherwise be deemed to be, for
the purposes of Section 365(n) of the United States Bankruptcy Code (“Code”),
licenses to rights to “intellectual property” as defined in the Code. The
Parties agree that Verizon Wireless, as licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Code. The Parties further agree that, in the event of a bankruptcy
proceeding by or against Intellisync under the Code, Verizon Wireless shall be
entitled to retain all of its rights (including all licenses) under this
Agreement

Intellisync/Verizon Wireless
Proprietary and Confidential

Page 10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

and/or any SOW. Time is of the essence. In the event of filing a petition for
relief under the Code, Intellisync shall assume or reject the Agreement within
thirty (30) days.


 

6.4 Restrictions. Verizon Wireless shall not copy, use, modify, distribute,
resell, or access the Customized Software except as expressly permitted in this
Agreement. Verizon Wireless will not, and will not cause or permit any Verizon
Wireless contractor to, copy, use, analyze, reverse engineer, decompile,
disassemble, translate, convert, or apply any procedure or process to the
Customized Software in order to ascertain, derive, and/or appropriate for any
reason or purpose, the source code or source listings for the Customized
Software or any trade secret information or process contained in the Customized
Software or remove any product identification, copyright or other notices.
Verizon Wireless shall not create any derivative works based on the Customized
Software unless such derivative works are the subject of a signed agreement
between the Parties.


 

6.5 Exclusivity on Individual Monitor Model. Intellisync will not license to any
United States based wireless cellular telephone provider any customized version
of the Software which would enable such wireless cellular provider to provide
its subscribers with an Individual Monitor Model prior to July 20, 2004.


 

6.6 Software Ownership. As between the Parties, Intellisync and its licensors
shall retain all right, title and interest in the Software and Customized
Software, Documentation, and all copies and derivative works thereof (except any
derivative works created by Verizon Wireless subject to a separate SOW between
the Parties), including, without limitation, all patent, copyright, trade
secret, trademark, and all other proprietary and intellectual property rights
therein. Except as expressly permitted under this Agreement, Intellisync and its
licensors reserve all, and Verizon Wireless does not acquire any, rights,
express or implied, in the Software, Customized Software or Documentation.
Except as otherwise stated in this Agreement, Verizon Wireless shall have no
right to receive any source code with respect to the Software or Customized
Software.


7. LICENSE TO TRADEMARKS.

 

7.1 Verizon Wireless Marks License. Subject to Section 7.3 directly below,
Verizon Wireless hereby grants Intellisync the non-exclusive, royalty free,
personal, revocable, non-transferable right to use, reproduce, publish, perform
and display the Verizon Wireless Marks during the Term in connection with the
development, use, reproduction in promotional and marketing materials, content
directories and indices, electronic and printed advertising, publicity,
newsletters and mailings, only with the prior written consent of Verizon
Wireless and only in accordance with the procedures and guidelines set forth in
Section 7.3 below.


 

7.2 Intellisync Marks License. Subject to Section 7.3 directly below,
Intellisync hereby grants Verizon Wireless the non-exclusive, royalty free,
personal, revocable, non-transferable right to use, reproduce, publish, perform
and display the Intellisync Marks in connection with the development, use,
reproduction in promotional and marketing materials, content directories and
indices, electronic and printed advertising, publicity, newsletters and
mailings, only with the prior written consent of Intellisync and only in
accordance with the procedures and guidelines in Section 7.3 below.


 

7.3 Use of Marks. Prior to the first use of any of the other Party’s Marks in
the manner permitted herein, the Party using such Marks shall submit a sample of
such proposed use to the other Party for its prior written approval. Following
any such “first use” of a Party’s Mark as described above, the using Party shall
not be required to gain the owning Party’s approval to use the Mark provided the
use is substantially similar to the first use.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

7.3.1 In addition, if there are modifications to the use of a Party’s Marks
after the first approved use of such Marks, such modifications must be submitted
to the owner of such Marks for approval prior to the modified use.


 

7.3.2 Without limiting the generality of the foregoing, each Party shall
strictly comply with all standards with respect to the use of the other Party’s
Marks which may be furnished by such Party from time-to-time, and all uses of
the other Party’s Marks in proximity to the trade name, trademark, service name
or service mark of any other person shall be consistent with the standards
furnished by the other Party from time-to-time.


 

7.3.3 Further, neither Party shall create a combination mark consisting of one
or more Marks of the other Party.


 

7.3.4 All uses of the other Party’s Marks shall inure to the benefit of the
Party owning such Mark. Each Party hereby acknowledges and agrees that, as
between the Parties hereto, the other Party is the owner of the Marks identified
as its Marks on the applicable Exhibit to this Agreement, and all goodwill
associated therewith shall inure to the benefit of the Party owning said Marks.


 

7.3.5 Either Party may update or change the list of Marks usable by the other
Party hereunder at any time by written notice to the other Party.


 

7.3.6 During the Term of this Agreement, neither Party shall use, register, or
attempt to register, in any country, any name or trademark identical or
confusingly similar to the other Party’s Marks. The owner Party shall have the
sole right to and in its sole discretion may control any action concerning its
Marks.


 

7.3.7 Any materials, activities, products, or services distributed or marketed
by a Party in conjunction with the other Party’s Marks shall: (i) meet all terms
of this Agreement, (ii) meet or exceed standards of quality and performance
generally accepted in the industry, and (iii) comply with all applicable laws,
rules, and regulations. Each Party shall fully correct and remedy any
deficiencies in its use of the other Party’s Marks and/or the quality of any
materials, activities, products, or services it offers or markets in conjunction
with the other Party’s Marks, upon reasonable notice from the other Party.


8. PRICE AND PRICE REVISIONS

 

8.1  The prices for all Customized Software or Related Service ordered by
Verizon Wireless are those prices set forth in Exhibit A and there shall be no
price increases during the Term of this Agreement on Customized Software or
Related Services ordered under this Agreement.


 

8.2  For the Term of this Agreement, *** Intellisync represents and warrants
that ***. If during the Term of this Agreement ***.


 

8.3  Any price decrease or discount increase shall be effective immediately upon
announcement by Intellisync. Such pricing shall apply to all SOWs that have not
been invoiced by Intellisync. Notice of price decrease shall be given both in
writing and in the Verizon Wireless-defined electronic format and addressed or
directed to the respective Parties indicated in Section 29.


9. STATEMENTS OF WORK

 

9.1 Intellisync may enforce each SOW only against the Affiliate that has
submitted the SOW. Default shall not affect any other Affiliate party to this
Agreement.


 

9.2 Unless expressly set forth in an exhibit or SOW, Verizon Wireless may cancel
or reschedule SOWs for convenience, in whole or in part, by providing written
notice to Intellisync at least fifteen


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 12

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(15) days before scheduled ship date of Customized Software or date Related
Services, including but not limited to maintenance services, are to be rendered.
In such case, Verizon Wireless shall pay Intellisync all expenses and costs,
including Intellisync’s professional services expenses (such expenses to be
billed on a time and materials basis at Intellisync’s then existing hourly rates
or those hourly rates as stated in the SOW) associated with the work performed
by Intellisync through the date of termination. If the charges for such
terminated SOWs were paid in advance, Intellisync shall promptly refund
remaining charges to Verizon Wireless after deducting Intellisync’s
above-mentioned costs and expenses.


 

9.3 Modification of and SOW by Verizon Wireless or its Affiliates will extend
the date of delivery of Customized Software and/or Related Services.


10. PAYMENT TERMS, BILLING

 

10.1 Intellisync shall render invoices following the date of Acceptance. Payment
for Software of Related Services shall be due sixty (60) days from date of
receipt of an undisputed invoice, unless payment terms more favorable to Verizon
Wireless are stated on Intellisync’s invoice and Verizon Wireless elects to pay
on such terms. Payment for Related Service shall be due sixty (60) days after
receipt of an undisputed invoice. However, payment shall not indicate acceptance
of any Software or Related Service performed.


 

10.2 Invoices for charges specified in an SOW shall be submitted by Intellisync
to the address specified in the SOW. Invoices shall include, but not be limited
to, (a) SOW number; (b) Software description and identification number; (c) ship
to name and address; (d) delivery method (i.e., electronic or physical); (e)
date of delivery (f) quantity shipped and billed or quantity of service units
performed and billed; (g) maintenance service details; (h) net unit cost; (i)
discounts applied; (j) net invoice amount; (k) contract information for invoice
disputes; and such other detail as Verizon Wireless may request.


11. RECORDS AND REPORTS

 

11.1 Intellisync shall maintain complete and accurate records of all invoices,
all amounts billable to and payments made by Verizon Wireless, in accordance
with generally accepted accounting practices. Intellisync shall retain and make
available upon request such records for a period of *** from the date of
acceptance of the Software or rendering of Related Services covered by this
Agreement.


 

11.2  Intellisync shall permit a mutually agreed upon third party certified
public accountant to examine and audit such records at all reasonable times as
may reasonably be required to verify compliance with this Agreement, at such
times as Verizon Wireless may reasonably request upon reasonable written notice.
Intellisync shall have the right to require the aforesaid third party CPA to
enter into a non-disclosure agreement with Intellisync, prior to conducting the
audit. Verizon Wireless shall pay the cost of audits unless the audit reveals
that Verizon Wireless has made an overpayment in excess of *** due for any ***,
in which event Intellisync shall reimburse Verizon Wireless for the cost of such
audits in addition to all other amounts to which Verizon Wireless may be legally
entitled. Audits shall not unreasonably interfere with Intellisync’s business
activities, and shall not be conducted more than *** in any *** period. However,
in the event prior audits indicate problems with record keeping, reporting
and/or payment, said audits shall not be limited to *** in any *** period until
such time as a subsequent audit reflects a proper accounting. The books and
records being audited, as well as the results of the audit shall be considered
Confidential Information of Intellisync disclosed to Verizon Wireless under the
terms of this Agreement.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 13

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

11.3  Verizon Wireless agrees to keep complete and accurate books and records of
all Users of the Customized Software as necessary to demonstrate Verizon
Wireless’s compliance with this Agreement. Verizon Wireless shall permit a
mutually agreed upon third party certified public accountant to audit copies of
Verizon Wireless’ books and records as may reasonably be required to verify
compliance with this Agreement, at such times as Intellisync may reasonably
request upon reasonable written notice. Verizon Wireless shall have the right to
require the aforesaid third party CPA to enter into a non-disclosure agreement
with Verizon Wireless, prior to conducting the audit. Intellisync shall pay the
cost of audits unless the audit reveals under-reporting by *** or more of the
amount due for any month, in which event Verizon Wireless shall reimburse
Intellisync for the cost of such audits in addition to all other amounts to
which Intellisync may be legally entitled. Audits shall not unreasonably
interfere with Verizon Wireless’s business activities and shall not be conducted
more than *** in any *** period. However, in the event prior audits indicate
problems with record keeping, reporting and/or payment, said audits shall not be
limited to *** in any *** period until such time as a subsequent audit reflects
a proper accounting. The books and records being audited, as well as the results
of the audit shall be considered Confidential Information of Verizon Wireless
disclosed under the terms of this Agreement.


12. DELIVERY

 

12.1 Delivery.


 

12.1.1  Unless otherwise specified in an SOW, shipment of Software shall be made
electronically. Where delivery in other than electronic format is specified in
an SOW, shipment of Software shall be FOB Verizon Wireless designated location,
freight prepaid, and added to Verizon Wireless’ invoice. Intellisync shall
select a carrier based on the best rate as negotiated by Intellisync, and
Verizon Wireless shall only pay Intellisync’s actual net transportation costs,
reduced by any and all setoffs, including but not limited to, all applicable
discounts, allowances and refunds. Failure to ship in accordance with Verizon
Wireless’ instructions may result in charge backs to Intellisync.


 

12.1.2  The Parties agree and understand that time is of the essence for
Software purchased pursuant to this Agreement. Delivery intervals as set forth
in this Agreement or an SOW shall begin from the date of Intellisync’s receipt
of Verizon Wireless’ SOW.


 

12.1.3  Unless instructed otherwise by Verizon Wireless, Intellisync shall, for
SOWs placed: (a) see that all subordinate documents bear Verizon Wireless’ SOW
number; (b) enclose a packing list with each shipment and when more than one
package is shipped, identify the one containing the packing list; (c) mark
Verizon Wireless’ SOW number on all packages and shipping papers; (d) render
invoices showing Verizon Wireless’ SOW number; (e) render separate invoices for
each shipment or SOW; (f) forward shipping notices with invoices; (g) invoice
Verizon Wireless by mailing or otherwise transmitting invoices, bills, and
notices to the billing address on the SOW; and (h) make available a bill of
lading upon request.


 

12.1.4  Intellisync shall ship the Customized Software to Verizon Wireless as
authorized pursuant to this Agreement or an SOW. If the Customized Software is
delivered ahead of the delivery date, Verizon Wireless may withhold payment for
the Customized Software until after the specified delivery date and, if
necessary, place the Customized Software in storage, at Intellisync’s expense,
until the specified delivery date.


 

12.1.5  Where delivery in other than electronic format, the Customized Software
shall be packaged for shipment, at no additional charge, in commercially
suitable containers, consistent with all applicable laws, that provide
protection against damage during the shipment, handling and storage of the
Software.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 14

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

12.2 Late Delivery.


 

If Intellisync fails to deliver to Verizon Wireless the Customized Software on
or before the ordered delivery date, Verizon Wireless may either cancel the SOW
or extend such ordered delivery date to a subsequent date and may require an
expedited delivery, with any additional costs to be borne by Intellisync, unless
such failure to deliver or the delay is caused by a party other than
Intellisync, its Affiliates or agents. If Verizon Wireless elects to extend the
ordered delivery date due to Intellisync’s failure to timely deliver the
Customized Software, the Parties agree that Intellisync will pay Verizon
Wireless a performance compensation payment in an amount equal to *** of the
maximum dollar amount available under the related SOW for each week or part
thereof of delay occurring after the ordered delivery date originally specified
on the SOW until either the delivery date or the date on which Verizon Wireless
cancels the SOW, whichever first occurs. Under normal circumstances resort to,
and utilization of, performance compensation payments shall preclude the
subsequent exercise of the cure period set forth in Section 19.1 for the
specific Intellisync failures for which performance compensation payments have
been assessed and reimbursed. However, such failures shall be counted in
determining the repeated, consistent or cumulative failure of Intellisync to
meet the performance requirements of this Agreement or the requirement that
Intellisync cure the specific failure to perform for which performance
compensation payments were assessed. In consideration of the fact that damages
sufferable by Verizon Wireless as the result of late delivery may be difficult
to discern, the aforesaid performance compensation payments shall be deemed
liquidated damages and not a penalty.


 

12.3 Risk of Loss.


 

Intellisync shall bear the risk of loss of or damage to the Customized Software
until receipt of all Customized Software specified in an SOW. Intellisync shall
promptly replace such Software when lost or damaged at no additional charge.


13. DOCUMENTATION

 

13.1 For so long as Verizon Wireless is receiving Maintenance, with each license
of Software ordered hereunder, Intellisync shall support the Software by
maintaining and providing to Verizon Wireless, at no additional charge, copies
of all Documentation, in a machine readable format unless another format is
agreed to by Verizon Wireless, which is provided by Intellisync to any of its
other customers for the Software. Documentation shall comply with commonly
accepted industry standards with respect to content, size, legibility and
reproducibility. For so long as Verizon Wireless is receiving Maintenance,
Intellisync shall provide, at no additional charge, all future updates of such
Documentation. Verizon Wireless shall have the right to reproduce all
Documentation including all machine-readable documentation for the Customized
Software, provided that such reproduction is made solely for Verizon Wireless’
permitted uses hereunder. Any such reproductions shall include any copyright or
similar proprietary notices contained on the items being reproduced.
Documentation shall include, but not be limited to, the following areas:


 

13.1.1 Administration;


 

13.1.2 Features and technical specifications;


 

13.1.3 Installation and testing criteria;


 

13.1.4 Operations, provisioning;


 

13.1.5 Maintenance and diagnostics; and


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 15

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

13.1.6 Other documentation mutually deemed necessary by the Parties to support
the installation, acceptance testing, administration, maintenance and
engineering and operation of the Software.


 

13.2 Intellisync shall maintain a record of Software Documentation that has been
distributed among Verizon Wireless’ personnel and provide updates of such
Documentation, at no additional charge, in accordance with that record.


 

13.3 Intellisync hereby grants to Verizon Wireless a fully paid-up license, at
no additional charge, to copy or otherwise reproduce all or portions of the
Documentation for use in accordance with the license granted in Section 6. Any
such reproductions shall retain any copyright or similar proprietary notices
contained on the items being reproduced.


14. INSPECTION AND ACCEPTANCE

 

14.1 Benchmark Testing.


 

Upon Verizon Wireless’ request, before Verizon Wireless places an order,
Intellisync shall, at no cost to Verizon Wireless, demonstrate the functional
capabilities of the Software at agreed times and places. The result of this
demonstration or benchmark test may, at Verizon Wireless’ option, be
incorporated into the SOW.


 

14.2 Inspection and Acceptance Testing.


 

All Customized Software delivered shall be subject to inspection and Acceptance
by Verizon Wireless to determine if the Customized Software functions in all
material ways in conformity with the Specifications (collectively “Acceptance
Test Criteria”). Inspection or failure to inspect shall not be deemed Acceptance
of Customized Software. Verizon Wireless’ right to test does not relieve
Intellisync from its testing, inspection and quality control obligations.
Verizon Wireless shall certify to Intellisync Acceptance of the Customized
Software upon the successful achievement of the performance standards set forth
below.


 

14.2.1 If the Customized Software, including any Update is to be installed by
Verizon Wireless, Verizon Wireless shall have *** following delivery, within
which to perform acceptance testing of the Customized Software to determine its
conformity with the Acceptance Test Criteria.


 

14.2.2  If the Customized Software, including any Update is to be installed by
Intellisync, Verizon Wireless shall have *** following successful conclusion of
Intellisync’s standard test procedures (or other mutually agreed upon evaluation
and test procedures set forth in an SOW) within which to perform acceptance
testing of the Customized Software to determine its conformity with the
Acceptance Test Criteria.


 

14.3 If Software successfully conforms to the Acceptance Test Criteria, Verizon
Wireless shall notify Intellisync in writing of its acceptance of the Customized
Software (“Acceptance”). If the Customized Software fails the test procedures,
Verizon Wireless may, provide notice to Intellisync rejecting such Customized
Software. Following such notification, Verizon Wireless may, at its option: (a)
return the Customized Software to Intellisync within ***, at Intellisync’s risk
and expense, and receive a full refund of all amounts paid with respect to
returned Customized Software and Related Services; or (b) grant Intellisync the
opportunity to correct all deficiencies by repairing or replacing any
non-conforming Customized Software, within *** for material launch impacting
issues; or (c) grant Intellisync the opportunity to correct all deficiencies by
repairing or replacing any non-conforming Customized Software, within ***, or
within such other time as the Parties may agree, for all other issues. If
Verizon Wireless grants Intellisync such opportunity and after the cure period
the Customized Software still fails to perform, Verizon Wireless shall have the
right to reject


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 16

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

the Customized Software, and return the Software to Intellisync at Intellisync’s
expense, and receive a full refund of all amounts paid with respect to the
returned Software. Software shall not be deemed accepted unless such acceptance
is in writing or as provided in Section 14.5 below.


 

14.4 If Verizon Wireless elects not to perform specific acceptance tests, the
Software shall be deemed accepted upon commercial availability.


 

14.5 If applicable, any amounts for the Software and Related Services paid to
Intellisync by Verizon Wireless shall be refunded to Verizon Wireless within ***
after return of Software.


15. MAINTENANCE

 

15.1 Subject to Verizon Wireless’ payment of the Maintenance Fees in accordance
with Exhibit A, Intellisync will provide annual technical support and assistance
relating to the Customized Software via email and telephone only, directly to
authorized personnel who are employees of Verizon Wireless and are trained in
the usage of the Customized Software. Intellisync will not be responsible for
any direct Verizon Wireless User support pursuant to this Agreement.


 

15.2 Subject to Verizon Wireless’ payment of the Maintenance Fees in accordance
with Exhibit A, Intellisync will provide to Verizon Wireless all Updates, and
Releases to the Customized Software promptly upon their commercial release.
Verizon Wireless acknowledges that Intellisync may, in its sole discretion,
limit its technical support and assistance as set forth above to the most recent
*** of the Customized Software if such recent versions have been offered to
Verizon Wireless, provided that Intellisync will continue providing technical
support for the former *** for *** after release of the new ***.


 

15.3 Subject to Verizon Wireless’ payment of the Maintenance Fees, Intellisync
will provide annual maintenance as described in 15.1 and 15.2 above
(“Maintenance”) at the rates described in Exhibit A. On the anniversary of the
Effective Date, Verizon Wireless shall elect whether it wants to receive twelve
(12) months (the “Maintenance Term”) of Maintenance. If elected, Verizon
Wireless agrees to pay Intellisync the maintenance fees as described in Exhibit
A (“Maintenance Fees”). If Verizon Wireless ceases to pay for and receive
Maintenance and later requests Maintenance, Verizon Wireless will be required to
pay to Intellisync the Maintenance Fees not paid during the period in which the
Maintenance was discontinued. Intellisync has no obligation to provide Verizon
Wireless with any Maintenance unless Verizon Wireless has paid for the
Maintenance in advance as required hereunder.


 

15.4 Service Level Agreement. Attached as Exhibit F is a Service Level Agreement
(“SLA”) setting forth the respective responsibilities of the Parties regarding
support of the Customized Software and Related Services.


16. RELATED SERVICES

Verizon Wireless may order and Intellisync shall provide Related Services as set
forth in Exhibit B.

17. REPRESENTATIONS AND WARRANTIES

 

17.1 Ownership.

 

Intellisync represents and warrants that it owns the Customized Software and has
the right to license the Customized Software to Verizon Wireless. Intellisync
also represents and warrants to the best of its knowledge that ***. As to
Customized Software which Intellisync does not have title, Intellisync
represents and warrants that it has rights in the Customized Software sufficient
to permit the license and sublicense of the Customized Software to Verizon
Wireless and that Intellisync has full right, power and authority to license the
Customized Software and other rights granted hereunder to Verizon Wireless and
its Customers and Users.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 17

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

17.2  Limited Term Warranties.


 

17.2.1 For the Warranty Period specified below, Intellisync warrants to Verizon
Wireless that:


 

17.2.1.1  The Customized Software and media containing the Customized Software
and the Related Services will be free from defects in design, material and
workmanship;


 

17.2.1.2  The Customized Software will substantially conform to and perform in
all material ways in accordance with the Specifications and SOW;


 

17.2.1.3  So long as Verizon Wireless is receiving maintenance, if Intellisync
makes generally available any Updates or other enhancements or upgrades, such
Updates, enhancements or upgrades shall be included within this warranty;


 

17.2.1.4  Each Update will conform to and perform in all material ways in
accordance with the Specifications; and


 

17.2.1.5  If Customized Software furnished contains one or more manufacturers’
warranties, other than Intellisync’s, Intellisync hereby assigns such warranties
to Verizon Wireless.


 

17.2.2 If the Customized Software does not meet its warranties during the
Warranty Period and Intellisync has not: (a) replaced the Customized Software
with Customized Software that will perform in accordance with the
Specifications, or; (b) modified the Customized Software to perform in
accordance with the Specifications within *** subsequent to the expiration of
the Warranty Period, then in addition to any other rights or remedies Verizon
Wireless may have at law or in equity, Verizon Wireless may terminate this
Agreement or any SOW issued hereunder, and Intellisync shall refund to Verizon
Wireless the amount paid to it for the nonconforming Customized Software.


 

17.2.3 EXCEPT FOR THE WARRANTIES IN THIS SECTION 17, INTELLISYNC MAKES NO
WARRANTY OF ANY KIND WITH REGARD TO THE SOFTWARE OR CUSTOMIZED SOFTWARE.
INTELLISYNC EXPRESSLY DISCLAIMS ANY OTHER WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, WHETHER ARISING IN LAW, CUSTOM, CONDUCT OR OTHERWISE.
NOTWITHSTANDING THE FOREGOING, INTELLISYNC DOES NOT DISCLAIM VERIZON WIRELESS’
RIGHT TO INDEMNIFICATION PURSUANT TO SECTIONS 20 AND 28 OF THIS AGREEMENT.


 

17.2.4 Warranty Period.


 

The Warranty Period for Customized Software or Related Services will be in
effect for *** from the Effective Date. Thereafter the Warranty Period shall be
*** from the date of Acceptance; provided, however, that such Warranty Period
for Software shall be extended by a period equal to the time during which such
Software does not meet its warranties. The Warranty Period for replacement
Customized Software shall be the remaining Warranty Period of the replaced
Customized Software or ***, whichever is the greater. Notwithstanding the
foregoing, the Warranty Period related to Ownership and *** shall extend for the
Term of the Agreement.


 

17.3 Software Virus Protection.


 

17.3.1 Intellisync represents and warrants to Verizon Wireless that the
Customized Software does not contain or will not contain any Self-Help Code or
any Unauthorized Code. Intellisync shall remove promptly any such Self-Help Code
or Unauthorized Code in the Customized Software of which it is notified or may
discover. Intellisync shall indemnify Verizon Wireless against any loss or
expense arising out of any breach of this warranty.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 18

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

17.3.2  Intellisync also represents and warrants that there are no copy
protections or similar mechanisms within the Customized Software, which will,
either now or in the future, interfere with the grants made in this Agreement.
Furthermore, Intellisync represents and warrants unless: (a) requested in
writing by Verizon Wireless and Verizon Wireless approves Intellisync’s
response, or (b) Intellisync advises Verizon Wireless in writing that it is
necessary to perform valid duties under this Agreement and authorized in writing
by Verizon Wireless, the Customized Software shall: (i) contain no hidden files;
(ii) not replicate, transmit or activate itself without control of an authorized
person operating computer equipment on which it resides; (iii) not alter, damage
or erase any data or computer programs without control of an authorized person
operating the computer equipment on which it resides; and (iv) contain no
encrypted imbedded key, node lock, spyware, time out or other function, whether
implemented by electronic, mechanical or other means, which restricts or may
restrict Use or access to any programs or data developed under this Agreement,
based on residency on a specific hardware configuration, frequency or duration
of Use, or other limiting criteria (collectively “Illicit Code”). Should any
Customized Software have any of the foregoing attributes, and notwithstanding
anything elsewhere in this Agreement to the contrary, Intellisync shall be in
default of this Agreement, and no cure period shall apply. It is agreed that a
breach of the above representation and warranty may cause irreparable harm and
injury and Verizon Wireless shall be entitled, in addition to any other rights
and remedies it may have at law or in equity, to seek an injunction enjoining
and restraining Intellisync from doing or continuing to do any such act and any
other violations or threatened violations of the Agreement. In addition to any
other remedies available to it under this Agreement, Verizon Wireless reserves
the right to pursue any civil and/or criminal penalties available to it against
the Intellisync.


 

17.4 Assignment of Warranties.


 

If Verizon Wireless transfers or assigns the Customized Software to an
Affiliate, or to a third party in connection with the provision or support of
network services, then Intellisync’s Ownership and *** warranty and its warranty
that all Software will conform in all material ways to all Specifications, SOWs,
and other requirements set forth in this Agreement, including that all
Customized Software will be free from material defects in materials, workmanship
and design, will extend to Verizon Wireless’ transferees and assignees.


 

17.5 Services.


 

17.5.1 Intellisync represents and warrants to Verizon Wireless that Related
Services shall be rendered by qualified personnel, certified for the applicable
Customized Software, who will perform the tasks assigned consistent with
professional standards.


 

17.5.2 Intellisync represents, warrants, and covenants that no service performed
by Intellisync pursuant to this Agreement shall be provided, directed,
controlled, supervised, or managed, and no data or Verizon Wireless customer
communication (voice or data) relating to any such service shall be stored or
transmitted, at, in, or through, a site located outside of the United States
without the advance written consent of Verizon Wireless.


 

17.6 Remedies.


 

All warranties shall survive inspection, acceptance and payment. If any breach
of warranty occurs during the Warranty Period, Intellisync shall correct
material errors, defects and nonconformities and restore the Customized Software
to conforming condition without additional charge to Verizon Wireless. If such
breach or nonconformity has not been corrected within a reasonable time (not to
exceed fifteen (15) days from Verizon Wireless’ notice to Intellisync of the
breach), or if during the


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 19

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Warranty Period two (2) or more such breaches of warranty occur within any
thirty (30) day period, in addition to any other rights or remedies Verizon
Wireless may have at law or in equity, Verizon Wireless may cancel the SOWs
covering such defective Customized Software and any other Software affected by
such breach. In the event of such cancellation, Intellisync shall promptly
remove such Customized Software and refund to Verizon Wireless all monies
previously paid to Intellisync for the defective Customized Software and Related
Services.


18. ESCROW

 

18.1  Upon the written request of Verizon Wireless, in order to protect the
rights of Verizon Wireless, Intellisync shall, at Verizon Wireless’ sole cost
and expense, deposit, keep and maintain current a copy of the Source Code
Materials identified in Section 18.2 below for any Software licensed by
Intellisync to Verizon Wireless in escrow with a commercial escrow agent
mutually agreeable to the parties, pursuant to an escrow agreement by and among
Intellisync, Verizon Wireless and such agent, or if Intellisync has deposited
and maintains such Source Code Materials in an escrow account with an escrow
agent in the United States, acceptable to Verizon Wireless, then Intellisync
shall at Verizon Wireless’ sole cost and expense and within thirty (30) days of
the Effective Date of this Agreement, register Verizon Wireless as a listed
beneficiary under such source code agreement (“Escrow Agreement”). Such Escrow
Agreement shall authorize the escrow agent to release such Source Code Materials
to Verizon Wireless if and when Verizon Wireless shall have a right thereto
pursuant to this Agreement. Intellisync shall be deemed to have granted to
Verizon Wireless a license and right to Use the Software and Source Code
Materials under the terms and conditions of this Agreement, effective upon such
time as, but only in the event that, Verizon Wireless obtains the Source Code
Materials due to a release event.


 

18.2 To protect the rights and interests of Verizon Wireless, Intellisync shall
immediately place in escrow materials on machine readable media compatible with
Intellisync’s equipment and accompanied by full documentation thereof sufficient
to allow a reasonably skilled and experienced engineer build the Customized
Software from source code (collectively, “Source Code Materials”) which will
enable Verizon Wireless to maintain, support and enhance such Software or to
contract with others for such work in accordance with the escrow release events
indicated in Section 18.3 below (“Escrow Release Events”).


 

18.3 Escrow Release Events.


 

The “Escrow Release Events” defined and agreed to herein, and in any Escrow
Agreement that may be entered into by the Parties, shall include, but not be
limited to, these conditions upon which the Source Code Materials shall be
released to Verizon Wireless, temporarily or permanently, if one or more of the
following events occur:


 

18.3.1 permanently, if Intellisync becomes insolvent or admits insolvency or
admits a general inability to pay debts as they become due or fails to maintain
the accuracy and satisfy the requirements supporting the accuracy of its
representations;


 

18.3.2 permanently, if Intellisync files a petition for protection under the
Bankruptcy code of the United States, or an involuntary petition is filed
against the Intellisync and is not dismissed within sixty (60) days, or Verizon
Wireless exercises its rights under 365(n) of the Bankruptcy Code; and


 

18.3.3  temporarily, if during the Term, Intellisync fails to provide technical
support during any emergency or out-of-service condition or, at any time, ceases
to provide warranty or maintenance support for a period of thirty (30) days or
otherwise to perform its obligations under this Agreement. Verizon Wireless
shall only use Source Code Materials released during this


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 20

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

event for the purpose of placing the Software back into operation or otherwise
maintaining or supporting the Software.


 

18.4 Intellisync's Responsibilities.


 

Verizon Wireless shall pay all costs of providing and maintaining the Source
Code Materials in escrow, including the fees of the escrow agent and Intellisync
shall annually certify compliance. Verizon Wireless shall have the right at any
time to verify that the copy of the source code placed in escrow shall be
reproduced and maintained on machine readable media compatible with
Intellisync’s equipment and shall be accompanied by full documentation thereof.
All Source Code Materials will be refreshed by the Intellisync at least every
*** to include all new fixes, and within *** of the date when Intellisync
provides Verizon Wireless with a new maintenance release or upgraded version of
Software. As a baseline to insure that all Source Code Materials placed in
escrow are complete, Intellisync will confirm, through the escrow agent, that an
independent third party can indeed produce the Source Code Materials listed
above.


 

18.5  Supplementary Agreement.


 

Intellisync acknowledges that this escrow provision, or any Escrow Agreement the
Parties may enter into, is an “agreement supplementary to” (the “Supplementary
Agreement”) the license agreement as provided in Section 365(n) of the
Bankruptcy Code. Intellisync acknowledges that if Intellisync as a
debtor-in-interest or a trustee-in-bankruptcy (individually or collectively
“Debtor”) in a case under the Bankruptcy Code rejects this Agreement or the
Supplementary Agreement, Verizon Wireless may elect to retain its rights under
the Agreement and this Supplementary Agreement as provided in Section 365(n) of
the Bankruptcy Code. After the commencement of a case under the Bankruptcy Code
by or against Intellisync, and unless and until the Agreement is rejected, upon
written request of Verizon Wireless, Debtor shall: (a) not interfere with the
rights of Verizon Wireless as provided in the Agreement and this Supplementary
Agreement, including the right to obtain the Source Code Materials from the
escrow agent; and (b) provide the Source Code Materials to Verizon Wireless. If
Debtor rejects the Agreement or this Supplementary Agreement and Verizon
Wireless elects to retain its rights as set forth in Section 365 of the
Bankruptcy Code, upon written request of Verizon Wireless, the escrow agent
shall provide the Source Code Materials to Verizon Wireless.


19. TERMINATION

 

19.1 Either Party shall be in default if it fails to perform any of its material
obligations under this Agreement. If either Party shall be in material breach or
default of this Agreement, and such breach shall continue for a period of ***
after receipt of written notice thereof, then, in addition to all other rights
and remedies under this Agreement at law or in equity or otherwise, the
non-breaching Party shall have the right, upon written notice, to immediately
cancel any or all affected SOWs or at its option to terminate this Agreement
without any obligation or liability to the breaching Party for said termination
or cancellation. Notwithstanding the foregoing, if Intellisync fails to tender
delivery of Software or render Related Services, due to circumstances solely
within Intellisync’s control, and within *** of the respective date mutually
agreed upon, then Verizon Wireless shall have the right to immediately cancel
any or all affected SOWs or this Agreement without further obligation or
liability to Intellisync for said cancellation or any obligation to provide
Intellisync a time period to cure said breach.


 

19.2 This Agreement may be terminated, by written notice, only as follows:


 

19.2.1 ***


 

19.2.1.1 ***


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 21

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

19.2.1.2  ***


 

19.2.1.3  ***


 

19.2.2 By Verizon Wireless, immediately in the event of the following:


 

19.2.2.1 Intellisync judged bankrupt or insolvent; or


 

19.2.2.2 Intellisync makes a general assignment for the benefit of its
creditors; or


 

19.2.2.3 A trustee or receiver is appointed for Intellisync or for any of its
property; or


 

19.2.2.4  Any petition by or on behalf of Intellisync is filed to take advantage
of any debtor’s act or to reorganize under the bankruptcy or similar laws; or


 

19.2.2.5  A legal complaint filed against Verizon Wireless alleging infringement
or misappropriation of a patent, copyright or trade secret, made by a third
party relating to the Customized Software or use thereof, that is not dismissed
within ninety (90) days from the date the complaint is served on Verizon
Wireless; or


 

19.2.2.6 Either party fails to comply with laws, ordinances, rules, regulations
or orders of any public authority where such failure to comply materially
impacts either party's ability to perform under this Agreement and/or any SOW.


 

19.3 Termination of SOW for Related Services for Convenience.


 

Unless otherwise provided in this Agreement, or an SOW, Verizon Wireless may
terminate an SOW for Related Services, effective immediately, upon written
notice to Intellisync. In such cases, Verizon Wireless will pay Intellisync for
Related Services satisfactorily performed in accordance this Agreement up to the
effective date of termination.


 

19.4 Effect of Termination.


 

With the exception of those Sections of this Agreement which shall survive same,
as stated in Section 36, Termination shall be absolute.


 

The Parties agree that prior to any Termination, they shall negotiate in good
faith, taking into consideration the relationship of the Parties and the revenue
share received by Intellisync under this Agreement, for a license to maintain
and support the Customized Software for the Verizon Wireless then-current
User-base of the Customized Software.


 

Upon termination of this Agreement by Verizon Wireless, Verizon Wireless shall
not be liable to Intellisync, either for compensation or for damages of any kind
or character whatsoever, whether on account of the loss by Intellisync of
present or prospective profits on sales or anticipated sales, or expenditures,
investments or commitments, made in connection with the establishment,
development or maintenance of Intellisync’s business, or on account of any other
cause or thing whatsoever. Termination shall not prejudice the rights or
liabilities of the Parties with respect to any indebtedness then owing by either
Party to the other.


 

19.5 Additional Rights.


 

The rights set forth in this Section are in addition to, and not in limitation
of, any other right and remedy either party may have at law or in equity.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 22

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

20. INFRINGEMENT

 

20.1 Intellectual Property (IP) Indemnity.


 

Intellisync shall indemnify, defend and hold harmless Verizon Wireless, its
present and future parents (including Vodafone), subsidiaries and Affiliates,
and its and their respective present and future Customers, Users, directors,
officers, partners, vendors, employees, agents, successors and assigns
(“Indemnified Parties”) from and against all claims, suits, demands, damages,
liabilities, expenses (including, but not limited to, reasonable fees and
disbursements of counsel and court costs), judgments, settlements and penalties
of every kind arising from or relating to any actual or alleged infringement or
misappropriation of any patent, trademark, copyright, trade secret or any actual
or alleged violation of any other intellectual property or proprietary rights
arising from or in connection with the Software, Customized Software provided or
the Related Services performed under this Agreement or their Use (“IP Claim”).
Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Section, shall govern the rights of Verizon Wireless and its
Affiliates, shareholders, directors, officers, employees, contractors, and
agents to indemnification for IP Claims.


 

20.2 Indemnification Procedures.


 

The procedures set forth in Section 28 shall apply in the case of any claims of
infringement, misappropriation or violation of intellectual property rights for
which indemnification will be sought.


 

20.3 IP Claim Obligations.


 

Without limitation of Sections 20.1 and 20.2, if sale, use or, if applicable,
distribution, of the Customized Software or Related Services becomes subject to
an IP Claim, Intellisync shall with the informed consent of Verizon Wireless and
at Intellisync’s expense:


 

20.3.1 Procure for the Indemnified Parties the right to use the Customized
Software and/or Related Services; or


 

20.3.2 Replace the Customized Software and/or Related Services with equivalent,
non-infringing Software and/or Related Services; or


 

20.3.3 Modify the Customized Software and/or Related Services so they become
non-infringing; or


 

20.3.4 Remove the Customized Software and/or Related Services and refund the
purchase price for the infringing Customized Software and/or Related Services,
including transportation, installation, removal and other incidental charges
which Verizon Wireless has paid depreciated on a straight-line basis over a
five-year period.


 

20.4 Limitations. Unless otherwise stated in this Agreement, the rights granted
to Verizon Wireless in this Section 20 shall be its sole and exclusive remedy
and Intellisync’s sole obligation for any alleged infringement of any patent,
copyright, trademark, trade secret, or other proprietary right. Intellisync
shall have no liability, including under this Section 20, if any claim of
infringement or misappropriation results solely from: (a) any modification of
the Customized Software by anyone other than Intellisync without Intellisync’s
assent, or any person not under Intellisync’s direction or control, if such
claim would have been avoided by use of un-modified Customized Software; (b) any
Verizon Wireless or third party application; (c) use of the Customized Software
in connection or in combination with the equipment, devices or software not
provided by Intellisync (but only to the extent that the Customized Software
alone would not have infringed); (d) Customized Software developed or modified
in compliance with Verizon Wireless’ design requirements or specifications
unless such design requirements or specifications were at the direction, request
or written consent of


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 23

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Intellisync; (e) the Use of the Customized Software other than as permitted
under this Agreement; (f) Verizon Wireless’ continued allegedly infringing
activity after being provided modifications by Intellisync that would have
avoided the alleged infringement, provided that the modification is commercially
and logistically feasible to Verizon Wireless and provided that Verizon Wireless
is allowed a reasonable amount of time to implement the modification, and
provided that the modification allows continued operation of the Software and
Customized Software in accordance with this Agreement; (g) Use of other than the
most current Release or version of the Customized Software (if such infringement
or claim would have been prevented by the Use of such Release or version without
any substantial additional direct or indirect cost, expense or inconvenience to
Verizon Wireless, Customers and Users).


21. CONFIDENTIAL INFORMATION

The non-disclosure provisions set forth as Exhibit D shall apply to this
Agreement. Absent written approval of Verizon Wireless, Intellisync shall not
disclose any Confidential Information, as defined in Exhibit D to any Affiliate
ordering hereunder unless such information pertains to that Affiliate. Neither
Party shall disclose such Confidential Information to agents, contractors or
others without the prior written approval of the disclosing Party; and in the
event of such approval, the receiving Party shall obtain their written
agreement, in a form acceptable to the disclosing Party, to protect Confidential
Information provided hereunder. If either Party intends to file this Agreement
with the Securities and Exchange Commission or any other securities exchange
commission NASDAQ, regulatory authority or similar body, then the filing party
must provide to the other Party, no less than 10 business days before the
expected date of the filing, a copy of this Agreement and its amendments, if
any, marked to show the items on which the filing party plans to seek
confidential treatment. The filing Party shall make reasonable efforts to expand
any confidential treatment requests to include those provisions of this
Agreement indicated by the other Party as terms on which such other Party
requests confidential treatment.

22. PUBLICITY, DISCLOSURE AND SALES SUPPORT

Neither Party shall provide copies of this Agreement, or otherwise disclose the
terms of this Agreement, to any third party, except if required to do so by the
Securities Exchange Commission, NASDAQ, regulatory authority or similar body,
without the prior written consent of the other, which consent shall not be
unreasonably withheld or delayed. The Parties agree that subject to Verizon
Wireless’ prior approval, within thirty (30) days of the Effective Date
Intellisync may issue a press announcement describing the expansion of the
Intellisync and Verizon Wireless relationship. The Parties will release a joint
press announcement, describing the relationship contemplated by this Agreement,
within thirty (30) days of the commercial availability of the Customized
Software for Verizon Wireless’ Users. Intellisync further agrees to submit to
Verizon Wireless’ Corporate Communications Department, for written approval,
which approval shall not be unreasonably withheld or delayed, all advertising,
sales promotion, press releases, website usage, and other publicity matters
relating to the Customized Software furnished and/or the Related Service
performed pursuant to this Agreement when initially released, and prior to any
modification of such use, when Verizon Wireless’ name, mark, or logo or the
name, mark, or logo of any of its partners or Affiliates is mentioned or
language from which the connection of said name, mark, or logo may be inferred
or implied. Such requests shall be sent to:

Vice President — Corporate Communications

180 Washington Valley Road

Bedminster, New Jersey 07921.

Intellisync/Verizon Wireless
Proprietary and Confidential

Page 24

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Upon request to and approval by the Verizon Wireless Vice President for
Corporate Communications, Verizon Wireless agrees to act as a “Reference
Account” for Intellisync. In such cases where Verizon Wireless has agreed to
serve as a “Reference Account” Intellisync shall be allowed to refer other
customers, potential customers, press, analysts, etc., to Verizon Wireless
executives familiar with the Intellisync relationship to act as a reference for
Intellisync.

Intellisync agrees to assign a dedicated internal sales support resource for
Verizon Wireless. Intellisync agrees to add further dedicated sales support
resources as mutually agreed. Intellisync agrees to allow Verizon Wireless
access to the internal sales support provided by Intellisync.

23. COMPLIANCE WITH LAWS, RULES AND REGULATIONS; PRIVACY; USER DATA; CONSUMER
CLEAR DISCLOSURE; OWNERSHIP OF MIN AND EMAIL ADDRESSES; AGGREGATE INFORMATION;
TRACKING FUNCTIONALITY

 

23.1Intellisync shall comply with the provisions of all applicable federal,
state, county and local laws, ordinances, regulations and codes (including
procurement of required permits or certificates) in manufacturing, assembling,
selling and providing Software and/or Related Services and in performing its
other obligations under this Agreement and applicable equal employment
opportunity laws, rules and regulations, which are expressly incorporated herein
by reference. Irrespective of whether a specification is furnished, if Software
or Related Services furnished are required to be constructed, packaged, labeled,
or registered in a prescribed manner, Intellisync shall comply with applicable
federal, state, county and local laws. Intellisync shall indemnify, defend, and
hold harmless Verizon Wireless against all Claims arising out of or related to
any such noncompliance.


 

23.2  Software furnished shall comply, to the extent applicable, with the
requirements of the Federal Communications Commission’s Rules and Regulations,
as may be amended, including those sections concerning the labeling of such
Software and the suppression of radiation to specified levels. If the Software
generates interference harmful to radio communications, and such Software was
installed in accordance with such Rules and Regulations, then Intellisync shall
provide to Verizon Wireless methods for suppressing the interference. If the
interference cannot be reasonably suppressed, Intellisync shall accept return of
the Software, refund to Verizon Wireless the price paid for the Software and
bear all expenses for removal and shipment of such Software. Nothing herein
shall be deemed to diminish or otherwise limit Intellisync’s obligations under
Section 15 or any other rights or remedies available to Verizon Wireless,
whether at law or in equity.


 

23.3  Intellisync represents and warrants to Verizon Wireless that at the time
of delivery, all Related Services and Software delivered hereunder shall be
“CALEA Compliant”, meaning that they will comply with the provisions of the
Communications Assistance for Law Enforcement Act (Pub L. 103-414, Title 1,
October 25, 1994, 108 Stat 4279, as amended), as well as any regulations or
industry standards implementing the provisions of the law. Intellisync shall
defend, indemnify and hold harmless Verizon Wireless and Verizon Wireless’
customers for any loss, cost, or damages (including, but not limited to,
reasonable attorney’s fees) sustained because of Intellisync’s CALEA
noncompliance.


 

23.4  Privacy. To the extent such is applicable, during the Term of this
Agreement Intellisync shall comply with applicable laws, rules, and regulations
respecting privacy, and the Verizon Wireless privacy policy as posted on the
VerizonWireless.com web site.


 

23.5  Security Audits. Each Party (the “Auditing Party”) will have the right, at
its own expense, up to once every ***, to have an independent third party
(accompanied by the other Party) inspect and audit the technology and security
measures of the other Party (the “Audited Party”) used to secure the data and
information provided by Users to the Audited Party in connection with the
Project, including without limitation authentication processes. The Audited
Party will use


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 25

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

commercially reasonable efforts to cooperate with the auditor. The Audited Party
will use commercially reasonable efforts to correct any failures to comply with
the security requirements set forth in this Agreement (“Security Flaws”)
detected by such an audit promptly following such audit. All audits under this
Section will be subject to the following conditions: (a) the Auditing Party must
provide the Audited Party with at least *** prior notice before such an audit;
(b) any such audit must be conducted during regular business hours in such a
manner as not to interfere with normal business activities; (c) any auditor must
be an independent third party, reasonably acceptable to the Audited Party; (d)
the auditor must agree in writing to the reasonable confidentiality terms and
conditions of the Audited Party; and (e) the auditor must be instructed to
disclose to the Auditing Party only the existence or non-existence of any
Security Flaws with respect to data and information of Users, together with a
description of any such Security Flaws, discovered in the course of the audit.


 

23.6  User Data.


 

23.6.1 Ownership of User Data. Subject to the terms of applicable User
agreements and this Section, Verizon Wireless shall own all rights in the User
Data which it collects, or which is collected on its behalf during the Term of
this Agreement.


 

23.6.2 Security of User Data. Intellisync will use *** to sufficiently protect
the User Data from disclosure to any Third Party or from becoming corrupt. These
efforts will include ***.


 

23.6.3 Ownership of MIN, MDN and Email Address. The Parties further agree that
Verizon Wireless shall own and retain control over each User’s mobile
identification number (“MIN”), mobile dialing number (“MDN”) and Email Address.
Should Intellisync capture a User’s MIN, MDN or Email Address, Intellisync shall
be entitled to use said information only in providing the Software and Related
Services to Users under the terms and conditions of this Agreement.


 

23.6.4 ***


 

23.6.5 User Data Obtained by Intellisync.


 

Except as set forth in Section 23.6.4, User Data that is obtained by
Intellisync:


 

a. from the provision or operation of the Software and Related Services, or


 

b. during User's use of the Software, or


 

c. during User's registration for use of the Software,


 

may only be used by Intellisync:


 

i. consistent with any applicable Verizon Wireless privacy policy,


 

ii. consistent with all applicable law, and


 

iii. solely in connection with the provision of the Software and Related
Services.


 

23.7 Consumer Clear Disclosure/Spam.


 

Intellisync agrees that its collection, use and disclosure of User Data will
comply with: (i) all applicable laws and regulations, and (ii) Verizon Wireless’
standard privacy policies. Intellisync will not disclose User Data collected
hereunder to any third party in a manner that identifies Users as end users of
the Software or as Users of Verizon Wireless products or services. Intellisync
will not send, via SMS or otherwise, any unsolicited, commercial e-mail (i.e.,
“spam”) or advertising through the Verizon Wireless Network or to any User. ***.


 

23.8 Tracking features or functionalities. Unless acknowledged and approved in
writing and in advance by Verizon Wireless, the Customized Software shall not
contain any tracking feature or


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 26

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

functionality. The Parties acknowledge that if the Specifications require
delivery of Customized Software that include a tracking feature or
functionality, that Verizon Wireless hereby approves of such inclusion.


24. FORCE MAJEURE

 

24.1 Neither Party shall be liable or deemed in default for any delay or failure
in performance of an SOW or any part of this Agreement to the extent that such
delay or failure is caused by accident, fire, flood, explosion, war, embargo,
government requirement, civil or military authority, acts of God, strikes,
slowdowns, picketing, boycotts, or any other circumstances beyond its reasonable
control and not involving any fault or negligence of the Party affected (“Force
Majeure Conditions”). If any Force Majeure Condition occurs, the Party delayed
or unable to perform shall promptly give notice to the other Party. If such
Condition remains at the end of thirty (30) days, the Party affected by the
other Party’s delay or inability to perform (“Affected Party”) may elect to: (i)
terminate the SOW or part thereof as to Software or Related Services not already
received; or (ii) suspend the SOW for the duration of the Force Majeure
Condition, and require the delayed Party to resume performance once the Force
Majeure Condition ceases, with an option in the Affected Party to extend the
period of this Agreement up to the length of time the Condition endured.


 

24.2 Unless written notice is otherwise given to the Delayed Party by the
Affected Party within sixty (60) days after the Affected Party is notified of
the Condition, Section 22.1(ii) above shall be deemed selected.


25. ASSIGNMENT

 

25.1 The rights, obligations, and other interests of Intellisync shall not be
assigned by Intellisync, in whole or in part, without the prior written consent
of Verizon Wireless and any purported assignment of same shall be void;
provided, however, that Intellisync may give notice to Verizon Wireless of its
intent to assign its rights, obligations and other interests to a third party in
the case of merger, acquisition of substantially all assets or change of
control. In the event Verizon Wireless denies Intellisync’s assignment request
and Intellisync nevertheless makes the assignment, then Verizon Wireless shall
be entitled to terminate the Agreement and any and all SOWs with immediate
effect. Intellisync’s assignment in the case of merger, acquisition of
substantially all assets or change of control shall not be a breach of this
Agreement. In the event Verizon Wireless terminates the Agreement following
Intellisync’s assignment, as described above, Verizon Wireless’ sole remedy, and
Intellisync’s sole obligation shall be that Intellisync shall offer post
termination support and Maintenance to Verizon Wireless for a period of up to
nine (9) months from such notice of termination.


 

25.2 If Verizon Wireless sells, exchanges or otherwise disposes of all or a
portion of the assets of, or Verizon Wireless’ interest in, any business unit in
which Software are used, then Verizon Wireless shall have the right, to assign
to such third party all applicable licenses, warranties, maintenance schedules
and rights granted under this Agreement with respect to such Software; provided
that the third party agrees to be bound by all obligations of Verizon Wireless
to Intellisync that pertain to the Software.


26. TAXES

 

26.1 Verizon Wireless shall pay all state and local sales and use tax or other
similar transfer tax in the nature of sales or use tax, however denominated
(each, a “Tax”), which is directly and solely attributable to purchases by
Verizon Wireless from Intellisync for consideration under this Agreement.
Intellisync shall bill such Tax to Verizon Wireless in the amount required by
law, separately stating the amount and type of the billed Tax on the applicable
invoice; Verizon Wireless


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 27

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

shall pay such billed amount of Tax to Intellisync; and Intellisync shall remit
such billed amount of Tax to the appropriate tax authorities as required by law;
provided, however, that Intellisync shall not bill to or otherwise attempt to
collect from Verizon Wireless any Tax with respect to which Verizon Wireless has
provided Intellisync with: (a) an exemption certificate prepared in accordance
with applicable law, (b) a direct pay number, or (c) other evidence, reasonably
acceptable to Intellisync, that such Tax does not apply. Except as provided in
this Section 26.1, Intellisync shall bear the costs of all import and export
duties and other governmental fees of whatever nature with respect to all
Software and Related Services supplied under this Agreement.


 

26.2 Upon written request from Verizon Wireless, Intellisync shall provide
Verizon Wireless with a written list of sales and use tax registration numbers
for all states within the United States (and the District of Columbia, if
applicable) in which Intellisync does business.


 

26.3 If any of the Related Services include contractor services, Intellisync
shall comply with any applicable state’s resident and non-resident contractor
laws. Intellisync will be responsible for its subcontractors’ compliance with
such laws. Intellisync shall provide Verizon Wireless with documentation of such
compliance (including subcontractor documentation), which, at minimum, shall
include a copy of the non-resident compliance certificate issued by each
applicable state.


 

26.4 Intellisync shall cooperate with Verizon Wireless so as to minimize the tax
liability of Verizon Wireless, including, without limiting the generality of the
foregoing, liability for Tax to be billed and collected under Section 26.1. Such
cooperation shall include, without limiting the generality of the foregoing: (a)
the delivery of Software and Documentation from Intellisync to Verizon Wireless
via electronic transmission; (b) the separate statement of taxable and
nontaxable charges on all invoices (including, without limiting the generality
of the foregoing, charges for installation, assembly, configuration, freight,
insurance and shipping); (c) the maintenance and invoicing of separate prices
for Software and Related Services; (d) providing Verizon Wireless, upon request,
with a written opinion as to: (i) the percentage of the value of the supplied
Software under this Agreement, (ii) the percentage breakdown of value among such
categories of Software as Verizon Wireless may identify in its request, and
(iii) such supporting documentation and information with respect to such opinion
as Verizon Wireless may request; and (e) upon request from Verizon Wireless,
certifying in writing whether and, if applicable, to what extent, any particular
Software is custom or pre-written.


 

26.5 Intellisync shall cooperate with all reasonable requests of Verizon
Wireless in connection with any contest or refund claim with respect to taxes.
If Intellisync incorrectly (in the opinion of Verizon Wireless) bills and
collects Tax from Verizon Wireless and the taxing authority requires that any
refund from the taxing authority be sought by the billing Party, then, upon
request from Verizon Wireless, Intellisync shall seek the refund and remit to
Verizon Wireless the amount of the refund actually obtained, together with
interest, if any, actually received, promptly upon receiving such refund and
interest, if any, from the taxing authority.


 

26.6 Intellisync agrees to pay, and hold Verizon Wireless harmless from and
against, any penalty, interest, tax or other charge that may be levied or
assessed as a result of the delay or failure of Intellisync for any reason to
pay any tax or file any return or information as required by law. Upon failure
of Intellisync to comply with any of the terms of this Section 26, Verizon
Wireless may withhold up to ten percent (10%) of any invoice affected by such
noncompliance.


27. PLANT AND WORK RULES AND RIGHT OF ACCESS

 

27.1 Anyone acting on behalf of one Party, while on the premises of the other,
shall comply with all plant rules, regulations and premises owner’s standards
for security, including (when required by


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 28

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

U.S. government regulations) submission of satisfactory clearance from U.S.
Department of Defense and other federal authorities concerned.


 

27.2  Each Party shall permit reasonable access during normal working hours to
its facilities in connection with the Agreement. Reasonable prior notice shall
be given when access is required.


 

27.3  If Intellisync is given access, whether on-site or through remote
facilities, to any Verizon Wireless computer or electronic data storage system
in order for Intellisync to perform the Related Services, Intellisync shall
limit such access and use solely to perform Related Services within the scope of
this Agreement and shall not access or attempt to access any computer system,
electronic file, software or other electronic services other than those
specifically required to accomplish the work required under this Agreement.
Intellisync shall limit such access to those of its employees who are qualified
and required, subject to Verizon Wireless requiring written authorization, to
have such access in connection with this Agreement, and shall strictly follow
all Verizon Wireless’ security rules and procedures for use of Verizon Wireless’
electronic resources. All user identification numbers and passwords disclosed to
Intellisync and any information obtained by Intellisync as a result of
Intellisync’s access to and use of Verizon Wireless’ computer and electronic
data storage systems shall be deemed to be, and shall be treated as, Verizon
Wireless Information under applicable provisions of this Agreement. Verizon
Wireless reserves the right to monitor such actions by Intellisync and
Intellisync agrees to cooperate with Verizon Wireless in the investigation of
any apparent unauthorized access by Intellisync to Verizon Wireless’ computer or
electronic data storage systems or unauthorized release of Verizon Wireless
Information by Intellisync.


28. INDEMNIFICATION

 

28.1 Indemnity Claims.


 

Intellisync shall defend, indemnify and hold harmless the Indemnified Parties
from any claims, demands, lawsuits, losses, damages, liabilities, costs and
expenses (including reasonable fees and disbursements of counsel), and judgments
and settlements of every kind (“Claims”) that may be made: (a) by anyone for
injuries (including death) to persons or loss or damage to property, including
theft, resulting in whole or in part from the acts or omissions of Intellisync
or those persons furnished by Intellisync, including its subcontractors (if
any); (b) by persons furnished by Intellisync and its subcontractors (if any)
under Worker’s Compensation or similar acts; (c) by anyone in connection with or
based upon the Software, the Customized Software, Related Services, information
or work provided by Intellisync and its subcontractors (if any) or contemplated
by this Agreement, including Claims regarding the adequacy of any disclosures,
instructions or warnings relating to such Software, Customized Software or
Related Services; and (d) under any federal laws or under any other statute, at
common law or otherwise arising out of or in connection with the performance by
Intellisync contemplated by this Agreement or any information obtained in
connection with such performance. The foregoing indemnification shall apply
whether Intellisync or an Indemnified Party defends such Claim and whether the
Claim arises or is alleged to arise out of the sole acts or omissions of the
Intellisync (and/or any subcontractor of Intellisync) or out of the concurrent
acts or omissions of Intellisync (and/or any subcontractor or Intellisync) and
any Indemnified Parties. Intellisync further agrees to bind its subcontractors
(if any) to similarly indemnify, hold harmless and defend the Indemnified
Parties.


 

Verizon Wireless shall not (and shall not permit others operating at its
request, under its instruction, direction, control or supervision to) access,
rearrange, reconfigure, disconnect, remove, repair, replace, damage or otherwise
tamper with (or attempt to do any of the foregoing to) any of the facilities or
the properties or customer space of any other person using the data center(s)
where the Customized Software is located. Any violation of this provision 28.1
by Verizon Wireless may


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 29

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

subject Verizon Wireless to payments for the cost to repair or remedy all damage
caused to the facilities or the properties or customer space (including
replacement of any such properties, if necessary), and shall require Verizon
Wireless to indemnify Intellisync, its employees, agents, representatives and
other data center users and customers, from all losses, claims and damages
resulting therefrom. Further, Verizon Wireless shall indemnify, defend and hold
harmless Intellisync, its employees, agents, representatives and contractors,
for any injury to any person or damage to property of any person (including
employees and representatives of Intellisync) caused by or related to Verizon
Wireless’ and its representatives’ access to and use of the customer space or
the data center(s). In addition, Verizon Wireless shall defend, indemnify and
hold harmless Intellisync, its employees, agents, representatives and
contractors from any Claims, that may be made under any federal laws or under
any other statute, at common law or otherwise arising out of or in connection
with the performance by Verizon Wireless contemplated by this Agreement. The
foregoing indemnification shall apply whether Verizon Wireless defends such
Claim and whether the Claim arises or is alleged to arise out of the sole acts
or omissions of Verizon Wireless (and/or any subcontractor of Verizon Wireless)
or out of the concurrent acts or omissions of Verizon Wireless (and/or any
subcontractor or Verizon Wireless) and Intellisync, its employees, agents or
representatives. Verizon Wireless further agrees to bind its subcontractors (if
any) to similarly indemnify, hold harmless and defend Intellisync, its
employees, agents or representatives.


 

28.2 Notice and Defense.


 

Verizon Wireless will provide Intellisync with reasonably prompt written notice
of any written Claim covered by this indemnification after Verizon Wireless
becomes aware of such Claim and will cooperate with Intellisync in connection
with Intellisync’s evaluation of such Claim. Intellisync shall defend any
Indemnified Party, at Verizon Wireless’s request, from and against any Claim.
Promptly after receipt of such request, Intellisync shall assume the defense of
such Claim with counsel reasonably satisfactory to Verizon Wireless. Intellisync
shall not settle or compromise any such Claim or consent to the entry of any
judgment without the prior written consent of Verizon Wireless which consent
shall not be unreasonably withheld or delayed, and without any unconditional
release of all claims by each claimant or plaintiff in favor of each Indemnified
Party. Without waiving any indemnification provided under Sections 20 or 28,
Verizon Wireless may, at its option, assume defense of an IP Claim using counsel
of its choice; provided, however that Verizon Wireless shall not settle or
compromise any such Claim or consent to the entry of any judgment without the
prior written consent of Intellisync, which consent shall not be unreasonably
withheld or delayed.


29. INSURANCE

 

29.1Required Coverage.


 

Intellisync shall maintain, during the Term and any extension of this Agreement,
at its own expense, the following insurance:


 

29.1.1 Worker’s Compensation and related insurance as prescribed by the law of
the state in which the work is performed;


 

29.1.2 Employer’s liability insurance with limits of at least $*** on each
occurrence.


 

29.1.3 Comprehensive general liability insurance (including products liability
insurance and independent contractors) with a $*** limit.


 

29.1.4 Errors and Omissions liability insurance covering services rendered and
trademark and copyright infringement with a minimum of at least $*** per
occurrence.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 30

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

29.2 Carriers.


 

The insuring carriers shall be rated at least A- by AM Best. Such policies shall
be primary and non-contributory by Verizon Wireless. Verizon Wireless shall be
named as an additional insured on all policies in 29.1.3 above. Intellisync
shall furnish to Verizon Wireless certificates of such insurance within ten (10)
days of the execution of this Agreement and with each policy renewal. The
certificates shall provide that at least thirty (30) days prior written notice
of policy cancellation to which the certificates relate shall be given to
Verizon Wireless. The fulfillment of the obligations hereunder in no way
modifies Intellisync’s obligations to indemnify Verizon Wireless.


 

29.3 Subcontractors Insurance.


 

Intellisync shall also require Intellisync’s subcontractors, if any, who may
enter upon Verizon Wireless’ premises to maintain insurance policies with the
same coverage and limits as those listed in Sections 29.1.1, 29.1.2 and 29.1.3
above, and to agree to furnish Verizon Wireless, if requested, certificates or
adequate proof of such insurance. Certificates furnished by Intellisync’s
subcontractors shall contain a clause stating that Verizon Wireless is to be
notified in writing at least thirty (30) days prior to cancellation of the
policy.


30. RELATIONSHIP OF PARTIES

In providing any Related Services under this Agreement, Intellisync is acting
solely as an independent contractor and not as an agent of any other Party.
Persons furnished by Intellisync shall be solely the employees or agents of
Intellisync and shall be under the sole and exclusive direction and control of
such Party. They shall not be considered employees of Verizon Wireless for any
purpose. Intellisync shall be responsible for compliance with all laws, rules
and regulations involving its respective employees or agents, including (but not
limited to) employment of labor, hours of labor, health and safety, working
conditions and payment of wages. Intellisync shall also be responsible,
respectively, for payment of taxes, including federal, state, and municipal
taxes, chargeable or assessed with respect to its employees or agents, such as
social security, unemployment, worker’s compensation, disability insurance and
federal and state income tax withholding. Neither Party undertakes by this
Agreement or otherwise to perform or discharge any liability or obligation of
the other Party, whether regulatory or contractual, or to assume any
responsibility whatsoever for the conduct of the business or operations of the
other Party. Nothing contained in this Agreement is intended to give rise to a
partnership or joint venture between the Parties or to impose upon the Parties
any of the duties or responsibilities of partners or joint venturers.

31. NOTICES

 

31.1Notices (with the exception of price change notifications pursuant to
Section 6) concerning this Agreement shall be in writing and shall be given or
made by means of facsimile transmission, certified or registered mail, express
mail or other overnight delivery service, or hand delivery, proper postage or
other charges paid and addressed or directed to the respective Parties as
follows. A notice that is sent by facsimile shall also be sent by one of the
other means set out by this subsection


 

Intellisync: At Intellisync's address shown on the first page of this Agreement.


 

Attention: Legal Department
Verizon Wireless: Verizon Wireless
30 Independence Blvd
Warren, New Jersey 07059
Attention: Ted Hoffman
With a Copy to: Verizon Wireless
30 Independence Blvd
Warren, New Jersey 07059


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 31

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attention: Associate General Counsel, Steven Tugentman


 

31.2 Notices for change in ownership, change in name of firm, or change in
mailing address must be given by Intellisync by mailing to Verizon Wireless
within thirty (30) days of such change. Notices for change in ownership must
include the names of all new owners or officers, registered agent for service of
process and state of incorporation or organization.


32. NONWAIVER

Either Party’s failure to enforce any of the provisions of this Agreement or any
SOW, or to exercise any option, shall not be construed as a waiver of such
provisions, rights, or options, or affect the validity of this Agreement or any
SOW.

33. SEVERABILITY

If any of the provisions of this Agreement shall be invalid or unenforceable,
and unless such provisions dilute or defeat the purpose of the Agreement between
the Parties, then such invalidity or unenforceability shall not invalidate or
render unenforceable the entire Agreement. The entire Agreement shall be
construed as if not containing the particular invalid or unenforceable provision
or provisions, and the rights and obligations of Intellisync and Verizon
Wireless shall be construed and enforced accordingly.

34. LIMITATION OF LIABILITY

EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT, AND EXCEPT IN CONNECTION
WITH THE GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT OF A PARTY, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR SPECIAL DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT
INCLUDING, WITHOUT LIMITATION, SUCH DAMAGES FOR LOSS OF BUSINESS PROFITS,
BUSINESS INFORMATION OR BUSINESS INTERRUPTION, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF WHETHER SUCH CLAIMS
ARE BASED OR REMEDIES ARE SOUGHT IN CONTRACT OR IN TORT. THE FOREGOING SENTENCE
SHALL NOT APPLY TO EITHER PARTY’S BREACH OF THE CONFIDENTIALITY OBLIGATIONS OR
EITHER PARTY’S INDEMNIFICATION OBLIGATIONS.

35. SECTION HEADINGS

The headings of the sections are inserted for convenience only and are not
intended to affect the meaning or interpretation of this Agreement.

36. SURVIVAL OF OBLIGATIONS

The respective obligations of the Parties under this Agreement that by their
nature would continue beyond the termination, cancellation or expiration, shall
survive any termination, cancellation or expiration, including, but not limited
to, obligations to indemnify, insure and maintain confidentiality, and continued
availability of Software support.

37. COMMITTEES, DESIGNATED MANAGERS, PLAN UPDATES AND ESCALATION OF DISPUTES.

 

37.1Executive Committee. The Parties agree that in order to facilitate the
meeting of all terms, conditions and obligations of this Agreement, and to
further the anticipated cooperation hereunder, they shall form an executive
steering committee (the “Executive Committee”) which will review and resolve
issues and disputes which have been escalated from the Steering Committee.


 

a. Structure of the Executive Committee. The Parties will designate executives
from their


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 32

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

respective companies, other than those persons already serving on another
Committee or in a specific capacity created under the terms of this Agreement,
to serve as members of the Executive Committee. The Executive Committee will be
comprised of one (1) member appointed by Verizon Wireless and one (1) member
appointed by Intellisync. Each of the committee members shall act in the
interests of the Party who appointed that member.


 

b. Executive Committee Meetings. The Executive Committee shall meet as often as
necessary, however not less than two (2) times per year, at mutually acceptable
times and locations. The Parties agree that Steering Committee members and
Designated Managers may attend meetings of the Executive Committee as deemed
appropriate by the Executive Committee.


 

37.2 Steering Committee. The Parties agree that in order to facilitate the
meeting of all terms, conditions and obligations of this Agreement, and to
further the anticipated cooperation hereunder, they shall form a steering
committee (the “Steering Committee”) which will: (a) review the performance of
the Project, and (b) identify performance metrics for monitoring performance
pursuant to the Project.


 

a. Structure of the Steering Committee. The Parties will designate executives,
other than those persons already serving on another Committee or in a specific
capacity created under the terms of this Agreement, from their respective
companies to serve as members of the Steering Committee. The Steering Committee
will be comprised of four (4) members, two (2) appointed by Verizon Wireless and
two (2) appointed by Intellisync. Each of the committee members shall act in the
interests of the Party who appointed that member.


 

b. Meetings. The Steering Committee shall meet as often as necessary, either in
person or by telephone, however not less than three (3) times per year, at
mutually acceptable times and locations. As such meetings, the Parties shall
provide reports on their company's performance pursuant to the Project.


 

37.3 Designated Managers. Each Party shall designate managers (the “Designated
Managers”) who shall coordinate the Parties’ respective obligations under this
Agreement and the implementation of all terms and conditions contained herein.
The Designated Managers shall be employees of Verizon Wireless and Intellisync,
other than those persons already serving on a Committee or in a specific
capacity created under the terms of this Agreement, tasked to oversee the
performance of the Project and to periodically report to the Steering Committee.
Each Party may change its Designated Manager(s) from time-to-time, but shall
inform the other Party of such a change.


 

37.4 Escalation of Disputes. In the event any dispute, claim, question or
difference between the Parties (a “Dispute”) arises with respect to the
Agreement or the Parties’ performance, enforcement, breach or termination
thereof, the Parties shall use their best efforts to settle the Dispute by
utilizing the following procedures:


 

a. First the Designated Managers shall consult and negotiate with each other for
at least ten (10) business days, in good faith and understanding of their mutual
interests, in an attempt to reach a just and equitable solution satisfactory to
all Parties.


 

b. If the Designated Managers are unable to resolve the Dispute in the aforesaid
time, either Party may escalate the Dispute to the Steering Committee for a
further ten (10) business day consultation and negotiation.


 

c. If the Steering Committee is unable to resolve the Dispute in the aforesaid
time, either Party may escalate the Dispute to the Executive Committee for a
further ten (10) business day consultation and negotiation.


Intellisync/Verizon Wireless
Proprietary and Confidential

Page 33

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

d. However, either Party may at any time, give notice and seek injunctive
relief, including, but not limited to a temporary restraining order against the
other Party for alleged breaches of this Agreement in any court of competent
jurisdiction. Each Party acknowledges that monetary damages may not be a
sufficient remedy for unauthorized disclosure of Confidential Information or
misuse of Intellectual Property, and that the disclosing Party shall be
entitled, without waiving any other rights or remedies, to seek such injunctive
or equitable relief as may be deemed proper by a court of competent
jurisdiction.


38. CHOICE OF LAW AND JURISDICTION

The construction, interpretation and performance of this Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to any conflicts of law principles that would require the
application of the laws of any other jurisdiction and subject to the exclusive
jurisdiction of its federal or state courts in New York. Any suit brought by
either Party against the other Party for claims arising out of this Agreement
shall be brought in the Supreme Court of the State of New York, New York County,
or, if applicable, the United States District Court for the Southern District of
New York. The application of the UN Convention on Contracts for the
International Sale of Goods is specifically excluded from this Agreement.
Furthermore, in no event shall this Agreement become subject to the Uniform
Computer Information Transactions Act (UCITA) even if passed by the state of
governing law.

39. PRECEDENCE OF DOCUMENTS

All quotations, SOWs, acknowledgements, and invoices issued pursuant to this
Agreement shall be subject to the provisions contained in this Agreement. The
terms and conditions of this Agreement will control over any additional,
conflicting or inconsistent terms contained in any quotation, SOW,
acknowledgement or invoice, unless agreed in writing by authorized
representatives of the Parties; provided that, the following provisions, as they
relate to Software or Related Services ordered pursuant to a particular SOW, can
be changed by language contained in that SOW: (a) the quantity, (b) special
quoted price, (c) payment terms, (d) warranty period, (e) packaging
instructions, (f) shipping instructions, (g) title and risk of loss, (h)
additional documentation requirements, (i) delivery date, or (j) description of
Software.

40. ENTIRE AGREEMENT

This Agreement together with its exhibits constitutes the entire agreement
between the Parties and cancels all contemporaneous or prior agreements, whether
written or oral, with respect to the subject matter of this Agreement. No
modifications shall be made to this Agreement unless in writing and signed by
authorized representatives of the Parties.

Intellisync/Verizon Wireless
Proprietary and Confidential

Page 34

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

41. SIGNATURES

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives.

CELLCO PARTNERSHIP d/b/a

Verizon Wireless


  INTELLISYNC CORPORATION By: /s/ RICHARD J. LYNCH


--------------------------------------------------------------------------------

  By: /s/ CLYDE FOSTER


--------------------------------------------------------------------------------

          Name: Richard J. Lynch


--------------------------------------------------------------------------------

  Name: Clyde Foster


--------------------------------------------------------------------------------

          Title: EVP and CTO


--------------------------------------------------------------------------------

  Title: SVP Sales and Marketing


--------------------------------------------------------------------------------

          Date: July 2, 2004


--------------------------------------------------------------------------------

  Date: July 2, 2004


--------------------------------------------------------------------------------

Intellisync/Verizon Wireless
Proprietary and Confidential

Page 35

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

EXHIBIT A — SOFTWARE AND RELATED SERVICES DESCRIPTION AND PRICE LIST

A. Software Description:

1. Intellisync Email Accelerator (IEA)

2. Intellisync Systems Management

3. Intellisync File Sync

4. Intellisync Personalized Information Engine

As of April 30, 2004, Intellisync shall provide the following deliverables to
Verizon Wireless:

 

A customizable version of IEA maintained in a hosted environment, including all
relevant Documentation.


B. Fees:

1. Customized Software Development Fee.

Verizon Wireless will pay Intellisync *** for the development of the Customized
Software (“Customized Software Development Fee”). Such payment will be invoiced
by Intellisync promptly following the Effective Date, and shall be due on the
Effective Date, net forty-five (45) days. In the event that Verizon Wireless has
been previously invoiced by Intellisync for development services that are part
of the creation of the Customized Software, Intellisync will offset such
invoiced amounts against the Customized Software Development Fee prior to
invoicing pursuant to this Section.

2. Fees for Sublicensing Customized IEA.

a. Shared Revenue Fees. Monthly, Verizon Wireless will pay Intellisync according
to the number of Users of the Customized IEA per the table below (“Shared
Revenue Fees”), subject to the Minimum Shared Revenue Fees outlined below.

Customized IEA
User Ranges Per Month Shared Revenue Fee per
User per Month *** $*** *** $*** *** $*** *** $*** *** $*** *** $*** *** $***
*** $***

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

* $*** of the above fees shall be attributable to maintenance fees (the
“Maintenance Fees”) and the balance thereof is attributed to licensing fees. The
two fees together shall comprise the shared revenue fee.

EXAMPLE: Each month, the fee calculation is performed under which the number of
users for the month is multiplied by the fee associated with the total number in
such defined tier. For the avoidance of doubt, the monthly fee user amounts
above *** users, the entire user base fee will be calculated at the $*** per
user fee level.

Shared Revenue Fees for Intellisync
Systems Management and File Sync User Ranges Per
Month Systems
Management File Sync *** $*** $*** *** $*** $*** *** $*** $*** *** $*** $*** ***
$*** $*** *** $*** $*** *** $*** $*** *** $*** $*** *** $*** $***

* $*** of the above fees shall be attributable to maintenance fees (the
“Maintenance Fees”) and the balance thereof is attributed to licensing fees. The
two fees together shall comprise the shared revenue fee.

b. Minimum Shared Revenue Fees. In no event shall the Shared Revenue Fees for
any month be less than what would be owed if the number of Users of Customized
IEA was determined according to the following table, and there were no Users of
Customized Systems Management or Customized File Sync:

Month during Term Number of Users of Customized IEA *** *** *** *** *** ***

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***

For example, if in month 3 of the Term, Verizon Wireless’ Shared Revenue Fees
pursuant to Section 3(a) above were determined to be $***, then Verizon Wireless
would owe Intellisync Shared Revenue Fees under the minimum payment obligations
of this Section 3(b) of $***.

3. Personalized Information Fees.

a. Full Feature. If Verizon Wireless elects the Full Feature option, Verizon
Wireless will pay Intellisync $*** per Verizon Wireless User of the Personalized
Information Engine (the "PI Engine") per month.

b. Component Approach. If Verizon Wireless elects the Component Approach option,
Verizon Wireless will ***. Verizon Wireless and Intellisync will enter into SOWs
for Intellisync’s professional services work to integrate into the PI Engine
content providers selected by Verizon Wireless. If Verizon Wireless requests new
itinerary formats not currently supported by the PI Engine, Verizon Wireless and
Intellisync will enter into SOWs for Intellisync’s professional services work to
develop such new itinerary formats. Changing content providers will require
development and testing work by Intellisync, and shall not be less than $*** per
new API. All development activities and fess will be approved by Verizon
Wireless prior to implementation.

Intellisync’s IEA currently supports a number of itinerary formats. Verizon
Wireless may request that Intellisync add support for new itinerary formats. The
development and testing cost to Verizon Wireless for such additions shall not be
less than $*** per new itinerary.

Intellisync’s current third party content providers include:

     ***

     ***

     ***

     ***

     ***

     ***

     ***

     ***

     ***

     ***

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

     ***

     ***

     ***

     ***

     ***

     ***

     ***

     ***

4. Training.

Intellisync training for Verizon Wireless employees pursuant to Section 5.1 of
Exhibit B ***. Intellisync will follow Verizon Wireless’ reasonable travel
expenditure policies. For all daily sessions following the first ***, Verizon
Wireless will pay Intellisync its then-standard rates, discounted by ***, as
well as any actual out of pocket travel and expenses. Travel expenses shall
include all transportation, lodging and meals and other reasonable expenses, all
to be approved in advance by Verizon Wireless.

5. Hosting and Management

  a)

Fees – Verizon Wireless has elected to receive hosting and management services
from Intellisync for the initial year of this Agreement for Customized IEA.
Verizon Wireless agrees to pay Intellisync the following fixed fees for hosting
and managed services for the Customized IEA, regardless of number of users:


  •

May 2004 through Aug 2004 – $ *** per month


  •

Sept 2004 through April 2005 – $ *** per month


  •

After 12 months from launch, when the user count exceeds *** Users — $*** per
month, provided, however, that if the User count does not exceed *** Users, the
fees shall be $*** per month.


  •

After 12 months from launch, when the user count exceeds *** users — $*** per
month, at which point it is fixed and will never increase further regardless of
number of users; provided, however, that if the User count does not exceed ***
Users, the fees shall be $*** per month.


  b)

Hosting Termination Fee


  •

In the event that Verizon Wireless chooses to bring the hosting internal, then
Verizon Wireless shall provide Intellisync *** advance notice to accommodate the
hand-off.


  •

If Verizon Wireless terminates the hosting, then there will be a *** termination
fee at the then-current rate, due on the termination date.


 

c) Additional Hosting. If Verizon Wireless elects to have the Customized File
Sync and/or Customized System Management also hosted by Intellisync, additional
fees will apply. Should the customer decide to deploy the Customized File Sync
and/or Customized System Management behind the firewall, no additional fees
shall apply. Any hosting fees are subject to all hosting provisions in the
Agreement.


Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

6. Payment Terms.

Verizon Wireless will pay Intellisync any non-disputed invoices within *** days
of its receipt of an invoice for all fees associated with this Agreement.

8. Reporting.

Each monthly payment by Verizon Wireless pursuant to this Exhibit A shall be
accompanied by a detailed report indicating the calculation of the payment
obligation, including the number of Users of each type of Customized Software
and numbers of Users under each Deployment Model during such month.

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

EXHIBIT B-1 — TRAINING

So long as Verizon Wireless is receiving Maintenance, Intellisync shall provide
sufficient training, training materials and technical support to Verizon
Wireless to enable reasonably skilled employees of Verizon Wireless to properly
and effectively use the Software. Such training shall be conducted at a site
selected by Verizon Wireless and on dates that are mutually agreed upon. Verizon
Wireless may reproduce any training materials originated by Intellisync for the
purpose of training Verizon Wireless personnel. Any such reproductions shall
include any copyright or similar proprietary notices contained in the items
being reproduced. Training shall include, but not be limited to the following:

(1) Intellisync shall provide qualified instructors and instruction material, as
determined by Intellisync, to train Verizon Wireless’ personnel in the
marketing, installation, administration, operation, and maintenance of the
Software.

(2) Intellisync shall also establish and/or maintain curricula to include, but
not be limited to, the following:

 

(a) Software overview and instruction (e.g. features, functions, benefits,
nomenclature, architecture);


 

(b) , installation and maintenance;


 

(c) Basic operation and administration;


 

(d) Sizing, configuration and Software ordering; and


 

(e) Other subjects deemed necessary by the Parties to support the Software.


(3) Intellisync shall change, modify, update and/or add training programs if
deemed necessary by the Parties as new Software features/releases are made
available.

(4) If requested by Verizon Wireless, Intellisync shall, at a mutually agreeable
cost, conduct “Train the Trainer” classes on marketing, installation, database
preparation and administration, operation, maintenance, and engineering of the
Software for Verizon Wireless instructors, at a mutually agreed upon location.

(5) Intellisync shall provide, upon Verizon Wireless’ request, one master
(camera ready) copy of any marketing, installation, administration, maintenance,
and courseware required for Verizon Wireless’ instructors to train on the
Software. The courseware shall contain an instructor guide, student materials
and any additional aides required to present the course. These master copy
materials shall be provided at no cost to Verizon Wireless. Intellisync shall
provide Verizon Wireless with reproduction rights for these materials.

(6) Intellisync certified Verizon Wireless instructors shall be afforded the
same consideration as Intellisync’s instructors in regard to course
modifications and updates. Intellisync shall assure that Verizon Wireless’
instructors have the same updated material as Intellisync’s instructors.

(7) Intellisync shall provide Verizon Wireless’ instructors, at no cost,
technical/operational support in the form of reasonable telephone consulting
assistance relating to the content of courseware.

(8) Intellisync shall provide, at the actual cost of reproduction, copies of
training materials maintained by Intellisync to support Verizon Wireless’
embedded base of Software that Intellisync may have declared as discontinued or
obsolete.

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

EXHIBIT B-2 — REIMBURSABLE EXPENSE GUIDELINES

Verizon Wireless will reimburse Intellisync for reasonable, necessary and actual
travel and out-of-pocket expenses incurred in the performance of Services,
provided they are authorized in advance and meet the following criteria. All
expenses in excess of twenty-five dollars ($25.00) must have prior written
approval, and must be documented to Verizon Wireless’ reasonable satisfaction
and will be reimbursed monthly upon receipt of documents supporting such
expenses.

1. Airfare. With the exception of travel made necessary by the malfunction of
the Customized Software, Verizon Wireless will reimburse Intellisync for
airfare, provided the travel is authorized in advance by Verizon Wireless and
that the lowest reasonable coach airfare is used for all domestic travel.
Business class may be used for international short-term assignments of less than
two (2) weeks. However, the lowest reasonable coach airfare will be booked for
consultants traveling to an international destination for the performance of a
longer-term work assignment. Intellisync shall not be entitled to reimbursement
at the first-class airfare rate. The lowest reasonable coach airfare can involve
stops in transit, plane changes, etc. Intellisync shall submit to Verizon
Wireless any unused airline tickets (if reimbursement was received). During work
assignments of one (1) month or less, Verizon Wireless will not reimburse
Intellisync for return airfare to Intellisync’s home over a weekend unless
Intellisync’s hotel, car and meal expenses which would be incurred over a
weekend exceeds the cost of such airfare.

2. Ground Transportation. Verizon Wireless will reimburse consultant for ground
transportation as follows:

 

a) travel from consultant’s home location to their assigned Verizon Wireless
work location for all miles in excess of fifty (50) each way at the current
mileage reimbursement rate set by the Internal Revenue Service for use of
consultant’s personal automobile.


 

b) for car rentals in the U.S. Cost should be compared to other travel
alternatives. Car rentals should be limited to economy, subcompact, or compact
cars. If three or more people share a rental car, one size larger may be
selected. Intellisync should refuel rental cars before returning them to the car
rental agency, whenever possible. Insurance is necessary for all car rentals and
will be reimbursed.


 

c) for use of local transportation (taxis, trains, buses, etc.) which is
justified by business necessity. Intellisync is encouraged to use shuttle buses
to airports.


 

d) Verizon Wireless will reimburse Intellisync for incidental transportation
expenses such as bridge tolls and parking fees incurred for travel to and from
temporary work locations.


3. Lodging, Meals, and Miscellaneous Expenses. Verizon Wireless will reimburse
Intellisync for reasonable lodging and meal expenses when Intellisync’s
personnel are assigned to a temporary work location requiring an overnight stay
or longer. Intellisync’s lodging should be at the lowest reasonable available
rate for a standard single room and shall not exceed $150.00 per day and meal
expenses shall not exceed $30.00 per day. Intellisync shall not be entitled to
reimbursement for meals purchased for persons other than Intellisync. There is
no reimbursement for alcohol, hotel minibars, gym expenses or in-room movies.
Business calls must be reasonable in length and supported by an itemized bill.

4.Entertainment. Verizon Wireless will not reimburse Intellisync for
entertainment expenses.

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

EXHIBIT B — RELATED SERVICES

MAINTENANCE, SUPPORT, TRAINING

1. Support. For as long as Verizon Wireless is receiving Maintenance,
Intellisync will provide Verizon Wireless with tier 3 technical support to
assist Verizon Wireless’ technical support team only with the resolution of
problems arising from Users’ use of the Customized Software so long as Verizon
Wireless is current on its payment of Shared Revenue Fees in Exhibit A. Such
technical support will be available via telephone and email from *** Eastern
Standard Time, Monday through Friday, excluding holidays, and via pager to the
Intellisync technical support team from *** Eastern Standard Time, Monday
through Friday, excluding holidays.

2. Notice of New Releases. Intellisync will provide Verizon Wireless with ***
notice of the commercially availability of a new Release.

3. Support and Maintenance of Prior Releases. For as long as Verizon Wireless is
receiving Maintenance, Intellisync will provide support and maintenance for the
core functionality of the immediately prior Release of the Customized Software
for the Term of this Agreement. Verizon Wireless may elect to extend such
support and maintenance for an additional one (1) year by paying Intellisync the
fees outlined in Exhibit B, Section 5. Verizon Wireless may only make this
election once for any particular prior Release.

4. For as long as Verizon Wireless is receiving Maintenance, Intellisync will
provide Verizon Wireless with all updated, customized, Software Releases, at no
additional charge to Verizon Wireless, at the same time Intellisync makes
commercially available any version of the said releases, whether said version is
“off-the-shelf” or otherwise.

5. Training.

5.1 Training for Verizon Wireless. Intellisync will provide training sessions
for Verizon Wireless employees at rates outlined in Exhibit A. Training sessions
will include product training and sales training.

5.2 Training for Enterprise Customers. Intellisync will provide product training
sessions for Verizon Wireless Enterprise Customers of the Customized Software at
Intellisync’s then-current rates as well as actual out of pocket travel
expenses, where travel expenses shall include all transportation, lodging, meals
and reasonable other expenses.

6. Hosting and Managed Services

6.1 Verizon Wireless may elect to have Intellisync provide hosting and managed
services for its hosted Deployment Models of the Customized Software. Fees for
such hosting and managed services are provided in Exhibit A. When elected, the
minimum period of time for Intellisync to provide hosting is *** (the “Hosting
Term”). Verizon Wireless shall give Intellisync not less than *** notice of its
intent to discontinue hosting prior to the end of any Hosting Term. If Verizon
Wireless decides to terminate the hosting and managed services provided by
Intellisync, Intellisync will impose a termination fee at the time of
termination equal to *** of Hosting Fees (as defined in Exhibit A) based upon
the then current run rate at the time of the termination. Verizon Wireless may
also elect to have Intellisync provide management services independent of the
primary location or relationship owner of the hosting facility. If Verizon
Wireless subsequently decides it wants to terminate the platform management
services, it must provide Intellisync with at least *** written notice.

7. Installation

Intellisync shall install the Customized Software, perform its standard test
procedures and prepare the Customized Software for acceptance testing. When
Intellisync certifies that the Customized Software has passed all of
Intellisync’s acceptance testing, the Customized Software shall be certified as
ready for

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Verizon Wireless’ acceptance testing, if applicable which may include stress
testing. No Software shall be deemed to be installed until all Customized
Software has been installed.

8. Product Change / Discontinuance

8.1 Intellisync is required to provide the Software, as specified in Exhibit A,
during the Term of this Agreement. In the event of any technological or
specification change, Software/firmware revision, Software deletion or
manufacturer discontinuance that would significantly impact Software operation,
interchangeability with the existing operating environment, appearance,
warranty, life cycle or Verizon Wireless engineering/quality approvals of any
Software, Intellisync shall give Verizon Wireless no less than *** advance
written notice. Intellisync shall, at the time of notification, provide Verizon
Wireless with: (a) a Software change number; (b) a description of such change;
(c) the reason for change; (d) a description of the impact of such change upon
reliability, Software specifications, or form, fit or function; (e) proposed
price impact (if any); and (f) proposed effective date for such change and
recommended implementation schedule.

8.2 If the Parties fail to reach agreement on any such change in Software to be
made by Intellisync, then, in addition to all other rights and remedies at law
or in equity or otherwise, Verizon Wireless, shall, at no cost or liability,
have the right to terminate all pending SOWs for Software affected by such
change.

9. Technical Support. See Exhibit F

10. On-Site Assistance See Exhibit F

11. Updates

During the Term, and so long as Verizon Wireless is receiving Maintenance,
Intellisync will provide Verizon Wireless, without additional charge, all
Updates that are commercially released by Intellisync to any other customer,
other than releases proprietary to such other customer. Unless requested by
Verizon Wireless or necessary to correct performance failures or degradation,
Intellisync shall release Updates no more than once per calendar quarter. Such
Updates shall contain program code changes as determined by the previous quarter
Error corrections reported by any licensee or discovered by Intellisync and
shall include revised Documentation necessitated by correction of such Error
condition. At least *** prior to release of an Update, Intellisync shall notify
Verizon Wireless of the expected date of release and the Error corrections or
improvements to be included.

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

EXHIBIT C

MARKS

Verizon Wireless Marks

Verizon Wireless

[p55.jpg]

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

EXHIBIT D — NON-DISCLOSURE

1. To facilitate discussions, meetings and the conduct of business between the
Parties with respect to the Agreement, it may be necessary for one Party to
disclose to the other technical, customer, personnel and/or business information
in written, graphic, oral or other tangible or intangible form including, but
not limited to, specifications, records, data, computer programs, drawings,
schematics, know-how, notes, models, reports and samples. Such information may
include proprietary material, as well as material subject to and protected by
laws regarding secrecy of communications or trade secrets (“Confidential
Information”).

2. Each Party acknowledges and agrees as follows:

a. All Confidential Information acquired by either Party from the other shall be
and shall remain the exclusive property of the source;

b. To inform the receiving Party, in advance of any disclosure of Confidential
Information, in non-confidential and non-proprietary terms, of the nature of the
proposed disclosure, and to afford the receiving Party the option of declining
to receive the Confidential Information;

c. To receive in confidence any Confidential Information; to use such
Confidential Information only for purposes of work, services or analysis related
to the matter of mutual interest described above and for other purposes only
upon such terms as may be agreed upon between the Parties in writing;

d. To limit access to such Confidential Information to a Party’s employees,
contractors, and agents who (i) have a need to know the Confidential Information
in order for such Party to participate in the manner of mutual interest
described above; and (ii) have also entered into a written agreement with the
receiving Party which provides the same or greater protections to any
Confidential Information provided hereunder; and

e. At the disclosing Party’s request, to return promptly to the disclosing Party
or to destroy any copies of such Confidential Information that is in written,
graphic or other tangible or intangible form, and providing to the disclosing
Party a list of all such material destroyed.

3. These obligations do not apply to Confidential Information which:

a. As shown by reasonably documented proof, was in the other's possession prior
to receipt from the disclosing Party; or

b. As shown by reasonably documented proof, was received by one Party in good
faith from a third party not subject to a confidential obligation to the other
Party; or

c. Now is or later becomes publicly known through no breach of confidential
obligation by the receiving Party; or

d. Is disclosed to a third party by the source without a similar nondisclosure
restriction; or

e. Was developed by the receiving Party without the developing person(s) having
access to any of the Confidential Information received from the other Party; or

f. Is authorized in writing by the disclosing Party to be released or is
designated in writing by that Party as no longer being confidential or
proprietary.

4. The Parties may disclose Confidential Information to an Affiliate (including
Verizon Wireless’ parent, Vodafone) or an agent, subject to the terms and
conditions set forth herein.

5. The Parties agree to provide the other Party with immediate notice of any
actual or potential requirement of any court or agency to disclose Confidential
Information. The Party receiving the request

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

for the information shall notify the source Party and shall give that Party an
opportunity to participate in objecting to production of the Confidential
Information.

6. All disclosures of Confidential Information between the Parties pursuant to
this Agreement shall be made by or under the supervision of an authorized
representative for each Party.

7. It is agreed that a violation of any of these non-disclosure provisions may
cause irreparable harm and injury to the non-violating Party and that Party
shall be entitled, in addition to any other rights and remedies it may have at
law or in equity, to seek an injunction enjoining and restraining the violating
Party from doing or continuing to do any such act and any other violations or
threatened violations of this Agreement. Absent a showing of willful violation
of this Agreement, neither Party shall be liable to the other, whether in
contract or in tort or otherwise, for special, indirect, incidental or
consequential damages.

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

EXHIBIT E

FORM OF WORK ORDER

Work Order No. ____

to MASTER SOFTWARE LICENSE, SOFTWARE DEVELOPMENT AGREEMENT,
MAINTENANCE AND SERVICES AGREEMENT AND RESELLER AGREEMENT

Intellisync Corporation (“Intellisync”) will perform the following additional
services for ________________ (“Verizon Wireless”) under the terms and
conditions of that certain MASTER SOFTWARE LICENSE, SOFTWARE DEVELOPMENT
AGREEMENT, MAINTENANCE AND SERVICES AGREEMENT AND RESELLER AGREEMENT, dated
_______________, between Intellisync and Verizon Wireless. In consideration of
the additional services described below, Verizon Wireless will pay to
Intellisync the amount(s) set forth below on or before the date(s) set forth
below.

Task Description Target Date    


Amount Due Date    


Verizon Wireless Intellisync Corporation     ______________________________
By (signature) ______________________________
By (signature)     ______________________________
Name ______________________________
Name     ______________________________
Title ______________________________
Title

Intellisync/Verizon Wireless — Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

--------------------------------------------------------------------------------

Service Level Agreement (SLA)

For

Verizon Wireless

And

Intellisync

--------------------------------------------------------------------------------

Proprietary and Confidential

Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

1.   Purpose and Scope 3 2.   General 3   2.1       Wireless Sync Required
Service Levels and Key Specifications 3 3.   Definitions 3 4.   Verizon Wireless
Responsibilities 4   4.1   Notice of Scheduled Outages 4   4.2   Unscheduled
Outages 4   4.3   Operational Questions & Issues 4 5.   Intellisync
Responsibilities 5   5.1   Customized Software OS Support 5   5.2   Notice for
Scheduled Outages 5   5.3   Notice of Application Changes 5   5.4   Unscheduled
Outages 5   5.5   Operational Questions & Issues 6 6.   Fault Identification,
Troubleshooting 6 7.   Data Center Capabilities 6   7.1   Physical and Network
Security 6   7.2   Redundancy and Failover 6 8.   Service Levels 7   8.1  
Intellisync Service Level Requirements 7   8.2   Table 4 - Intellisync Service
Level Requirements 7   8.3   Table 5 - Credit Structure 8 9.   Incident
Reporting Between the Parties 10   9.1   Communicating Incidents 10   9.2  
Information for Incident Reporting 11   9.3   Trouble Reporting Information 11
Information To Collect 11 Description 11   Troubleshooting Information 11
Questions / Information 11 Description 11 Additional Information For Enterprise
Server Model 12 10.   Intellisync Incident Reports 12   10.1   Post-Mortem
Reports 12   10.2   Open/Closed Ticket Report 13   10.3   Random Service Testing
13   10.4   Intellisync Support Services 16   10.5   Intellisync Support Service
Categories 17   10.6   Readiness Services 17   10.7   Table 2 - Verizon Wireless
Contact Points 20

Prepared for Verizon Wireless Sync Solution Suite

Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

1.

Purpose and Scope


 

This Service Level Agreement ("SLA") sets forth the terms agreed to between
Intellisync Corporation ("Intellisync") and Cellco Partnership d/b/a Verizon
Wireless ("Verizon Wireless") in the event that Verizon Wireless elects for
Intellisync to provide the Customized Software, and Services (as defined herein)
pursuant to the Master Software License, Software Development Agreement,
Maintenance and Services Agreement and Reseller Agreement between the parties
(the "Agreement"). In particular, this SLA (i) identifies the levels of service
that will be maintained by Intellisync for Verizon Wireless in connection with
providing the Services and (ii) details a provision for service credits in the
event of Intellisync's failure to meet such service levels.


 

Only if Verizon Wireless requests and pays for the Services pursuant to the
Agreement does this SLA have any force or affect. If so, this SLA becomes an
addendum to the Agreement.


 

This document should be used as a reference for Verizon Wireless' Network
Operations and its Affiliates and Intellisync in support and development of the
Customized Software and Related Services.


 

Within this document Wireless Email/PIM data solution and Personal Information
Management will be referred to as Customized software and related services.


2.

General


 

As more fully described in the Agreement, Verizon Wireless Users shall be able
to use Intellisync's Mobile Suite to synchronize Wireless Sync data such as
Email and Personal Information Management (PIM) data (contacts, calendar, tasks,
notes).


 

Verizon Wireless will bring to market a Wireless Sync data solution suite
targeted at Verizon wireless customers. This Wireless Sync data solution suite
will be branded and billed by Verizon Wireless, and sold through the Verizon
Wireless distribution channels. The Wireless Sync data solution suite would
consist of ***.


 

The first release of email solution will be the Desktop and Workgroup model.


  2.1

Wireless Sync Required Service Levels and Key Specifications


 

Key Specifications


 

Refer to the Requirements document.


3.

Definitions


All capitalized terms shall have the meanings ascribed to them below or in the
Agreement.

 

“Affiliate” means any entity that controls, is controlled by, or is under common
control with a party.


“Applications” means the Wireless Sync Applications as defined in this
Agreement.

“Commercial Service Date” means the date upon which the Service is made
available to Users for a fee.

“Customized Software” means an altered to specification version of the Software,
in Object Code, to be distributed to Verizon Wireless and to Users pursuant to
the terms of this Agreement.

“Data Center” means the data center which Intellisync utilizes to provide the
Services.

“Fees” means the Hosting and Management Fees owed by Verizon Wireless for the
Services pursuant to Section 5 of Exhibit A of the Agreement.

“Intellisync Span of Control” means problems, incidents, or issues that are
within Intellisync’s, or its Affiliates’ or third-party licensors’, control.

Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

3

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

“Intellisync Scheduled Outage” means any outage scheduled by Intellisync
pursuant to Section 5.1.

“Intellisync Unscheduled Outages” means that time comprised of (a) the time
during Severity 1 incidents within Intellisync’s Span of Control prior to their
resolution and (b) the time in excess of forty-eight (48) hours during Severity
2 incidents within Intellisync’s Span of Control prior to their resolution,
where Severity 1 and 2 incidents are defined in Table 5A of this SLA.

“Intellisync Network” means all hardware, software and transmission facilities
that are deployed and maintained within the hosting facility to transmit data to
and from the Wireless Sync Gateway. The point of demarcation (e.g. VPN tunnel)
between the Verizon Wireless Network and the Intellisync Network as further
defined in the Demarcation section.

 

This may also include Intellisync software and hardware deployed in the Verizon
Wireless network.


 

“Services” means the hosting services provided by Intellisync to Verizon
Wireless pursuant to Section 5.1 of Exhibit B of the Agreement.


 

“Scheduled Outages” means any time Verizon Wireless or Intellisync,
respectively, temporarily suspend operation of the Verizon Wireless Network or
the Intellisync Network to perform scheduled maintenance.


 

“Verizon Wireless Span of Control” means problems, incidents, or issues that are
within Verizon Wireless’, or its Affiliates’ or third-party licensors’, control.


 

“Verizon Wireless Scheduled Outage” means any outage scheduled by Verizon
Wireless pursuant to Section 4.1.


 

“Verizon Wireless Unscheduled Outages” means any total or partial disruption in
the operation of the Verizon Wireless Network, not the result of Scheduled
Outages or an Intellisync Unscheduled Outage, such that Users cannot synchronize
with the Intellisync Sync server using their Interactive Wireless Devices.


 

“Verizon Wireless Network” means all hardware, software and transmission
facilities deployed and maintained by Verizon Wireless, its affiliates, agents
or representatives that are used by Verizon Wireless to transmit Synchronization
Messages between the Wireless Sync server and the Devices of the Subscribers.
The point of demarcation between Verizon Wireless and Intellisync is further
defined in the Demarcation section.


4.

Verizon Wireless Responsibilities


  4.1

Notice of Scheduled Outages


 

Verizon Wireless will use commercially reasonable efforts to provide written
notice to the Operations - Technical Lead contact of Intellisync listed in Table
2 of all scheduled outages for planned maintenance and any changes to the
Verizon Network that might impact the Intellisync Network. Verizon Wireless will
attempt to provide Intellisync with ample notice of said scheduled outages and
changes so Intellisync can plan accordingly.***.


  4.2

Unscheduled Outages


 

Verizon Wireless will use commercially reasonable efforts to remedy Verizon
Wireless Unscheduled Outages in a timely manner, and will use commercially
reasonable efforts to respond to those outages in the manner described in the
Communications Guidelines set forth in Table 5A.


  4.3

Operational Questions & Issues


 

Operational questions and issues that arise under this Agreement will be
directed by Intellisync in writing during normal business hours to the
Intellisync Account Maintenance contact at Verizon Wireless listed in Table 2.


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

4

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

5.

Intellisync Responsibilities


  5.1

Customized Software OS Support


 

Upon not less than *** written notice to Intellisync prior to Verizon Wireless'
launch of either: (a) a new or updated Palm or Microsoft operating system; or
(b) a new hardware or software change introduced by an OEM, Intellisync will use
commercially reasonable efforts to deliver Customized Software to support such
updated versions of the Palm and Microsoft operating systems and/or newly
introduced OEM hardware or software, prior to the launch of the Palm and
Microsoft operating systems and/or newly introduced OEM hardware or software by
Verizon Wireless. In the event that Intellisync is not able to deliver the
Customized Software prior to Verizon Wireless' launch, the following penalties
will apply to Intellisync:


 

For the first *** following launch by Verizon Wireless = *** paid by Verizon
Wireless to Intellisync.


 

For the next *** following launch by Verizon Wireless = *** paid by Verizon
Wireless to Intellisync.


 

Prior to the release of any version of the Customized Software, Intellisync
shall be obligated to test and certify that the Customized Software is
compatible with the appropriate device and operating system, as per the terms of
this Agreement and Exhibit 1 attached to this SLA.


 

The parties agree that it is intended that no device have a defect rate in
excess of ***. The parties will agree on the standard operational testing to be
implemented in order to appropriately declare a defect as related to the
Customized Software. If the defect rate exceeds *** in any given month,
Intellisync will have *** to provide a plan which is agreeable to Verizon
Wireless for remedying the situation. If Verizon Wireless accepts Intellisync's
plan, such plan will be implemented immediately and the remedy completed no
later than ***. If Intellisync is unable to remedy the problem, Verizon Wireless
will have the option to: (i)***.


  5.2

Notice for Scheduled Outages


 

Intellisync will use commercially reasonable efforts to provide written notice
to the Intellisync Account Management contact at Verizon Wireless listed in
Table 2, *** prior to all Intellisync Scheduled Outages unless mutually deemed
necessary to schedule the outage in a shorter timeframe.


 

Absent Verizon Wireless' prior consent, Intellisync's scheduled maintenance
needs to be scheduled during the established maintenance windows of *** between
***.


  5.3

Notice of Application Changes


 

Intellisync will inform Verizon Wireless of any new application additions.
Intellisync should report to Verizon Wireless in advance of *** prior to such
new application addition to the Intellisync Network unless mutually deemed
necessary to introduce new application additions in a shorter timeframe.


  5.4

Unscheduled Outages


 

Intellisync will use commercially reasonable efforts to remedy Intellisync
Unscheduled Outages in a timely manner, and will use commercially reasonable
efforts to respond to those outages in the manner described in the
Communications Guidelines set forth in Table 5A.


  5.5

Operational Questions & Issues


 

Operational questions and issues that arise under this Agreement will be
directed by Verizon Wireless in writing during normal business hours to the
Operations - Technical Lead contact for Intellisync listed in Table 2.


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

  5.6

Demarcation


•

The initial connectivity between Verizon Wireless and the Intellisync hosting
facility will be a VPN over the internet. Each party will be responsible to
provide a VPN router and support for that router and the VPN tunnel. The
demarcation point for this configuration will be each party's router with joint
responsibility for the tunnel.


 

At some point in the future, Verizon Wireless may decide (at VZW's discretion)
to change to connectivity to a frame relay circuit. In the event this change is
made, the point of demarcation will be the far end of the frame relay circuit at
the Intellisync hosting facility. Intellisync would have responsibility for the
router in the hosting facility and be required to provide 7X24 support for that
equipment and any required support or testing. Verizon Wireless will have
control and responsibility of the circuit to the demark only.


6.

Fault Identification, Troubleshooting


 

To the extent either party becomes aware of Unscheduled Outages affecting
individual or a multiple/widespread group of Users, and such party is unable to
determine the cause of the outage, the party should immediately provide
notification of the outages to the other party's technical support contacts.


 

Intellisync will work in good faith with Verizon Wireless, if requested, to
identify the cause of the outages. However, if significant and repeated requests
for Intellisync assistance involves work that is not associated with the
Intellisync Network, Intellisync will provide written notice to its Account
Manager at Verizon Wireless (see Table 2). After such notification, if Verizon
Wireless continues to use Intellisync staff for non-Intellisync Network issues,
Intellisync can charge Verizon Wireless for time spent on these activities at
its then-current rates.


 

The purpose of this troubleshooting is to differentiate between outages that
affect many Users and those that only affect individual Users.


7.

Data Center Capabilities


  7.1

Physical and Network Security


 

The Data Center and its perimeter will be monitored 24 hours per day x 7 days
per week and will have key card access security. Visitors to the Data Center
will be escorted to the Intellisync cage space and given appropriate access to
the equipment.


 

Industry standard equipment as mutually agreed upon will protect all servers and
services in the Data Center, for example, but not limited to:


  •

Firewalls implemented for various subnets; and


  •

Virtual Private Network devices that comply with Verizon Wireless B2B VPN
technical specifications.


  7.2

Redundancy and Failover


 

Intellisync will provide the Services through load balanced, hardened servers
and network components, redundant connections, and a hardened Data Center. The
architecture will be designed to prevent single points of failure, and to be
load balanced and redundant in all components capable of load balancing. All
other components will have redundant, automated failover mechanisms to provide
seamless transition of operations without interruption of Intellisync's services
due to the failure of a component. Intellisync's Data Center will be located in
a state-of-the-art facility with redundant power feeds, battery back-ups and
on-site generators to ensure uninterrupted power. The facility will have
multiple, physically separate connections to the Internet, and they will be
fully climate controlled.


 

To eliminate the impact of a disaster that affects Intellisync's existing Data
Center, Intellisync shall provide a geographically diverse redundant Data Center
within 9 months of written notification from


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Verizon Wireless but no sooner than 18 months from the commercial launch of
Wireless Sync Service with Verizon Wireless. The cost of hardware, software,
connectivity, data transmission facilities, hosting and managed services
associated with the redundant Data Center will be the responsibility of Verizon
Wireless.


 

The redundant Data Center shall process messages actively with the existing data
center rather than be a standby facility. There shall be no loss of messages or
profile information, as replication of these items shall be made in real time.
Redundant connectivity to Intellisync redundant Data Center will be established
as requested by Verizon Wireless. In such case, Verizon Wireless may also be
required to provide network assistance for modifying and backup connectivity to
the secondary site.


 

Intellisync will take reasonable steps to insure that the system is secure in a
manner to prohibit malicious use by an authorized users. (e.g., by adhering to
Verizon Wireless user names and password policies).


8.

Service Levels


The service levels established in this Section 8 may be modified from time to
time by a document signed by the parties.

  8.1

Intellisync Service Level Requirements


 

Intellisync's service level requirements for the Services ("Service Level
Requirements") is proscribed by the Service Availability Levels for the
corresponding effective dates shown on Table 4 below.


  8.2

Table 4 - Intellisync Service Level Requirements


Required Service Availability Level (%)           Effective Date           ***
*** *** *** *** *** *** ***


 

If at any time after the initial Commercial Service Date the Parties agree to
implement additional services or changes to the functionality or features of the
Customized Software or Related Services ("Additions"), then from the date of
commercial launch of each such Addition, the Required Service Availability Level
will for a *** and then after such ***, revert back to the applicable Required
Service Availability Level in Table 4.


 

Service Availability shall be measured over the period of each calendar month,
calculated as set forth below; provided that Service Availability shall be
measured on a prorated basis for the first and last months that this SLA is in
effect. Service Availability shall be calculated using the formulas shown below.


       Planned Service Availability   =   Available Time in Month          
Actual Service Availability   = Planned Service Availability - Intellisync
Unscheduled Outages           Actual Service Availability
Level (%)   = Actual Service Availability / Planned Service Availability x 100


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

7

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

In the event that the Actual Service Availability Level fails to meet the
Required Service Availability Level (as listed on Table 4) during any calendar
month of the Term, Intellisync shall calculate a credit to Verizon Wireless of a
portion of the Fees otherwise due to Intellisync during such month ("Credit"),
provided that Credits will only be in assessed quarterly, as described in more
detail below. Each monthly Credit shall calculated as follows: *** which the
Actual Service Availability Level was below the Required Service Availability
listed on Table 4; provided that in no event shall any monthly Credit exceed ***
of such month's Fees (the "Maximum Monthly Credit").

The following table provides examples of calculation of Credits:

  8.3

Table 5 - Credit Structure


Actual Service Level     
Availability Amount of Credit ***
Required
Service
Level
Availability      ***
Required
Service
Level
Availability      ***
Required
Service
Level
Availability      *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** ***


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

8

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

***                               ***                 ***                
***                 *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

9

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

***                               ***                 ***                
***                 *** *** *** *** *** *** *** *** *** *** *** ***


For avoidance of doubt in the Credit calculation, and by way of example only, a
Credit of *** would be owed to Verizon Wireless by Intellisync if, during a
calendar month in which the Required Service Level Availability is *** and the
Fees otherwise due Intellisync by Verizon Wireless equals ***, Intellisync
achieves only a *** Actual Service Availability Level. The total credit would be
calculated by multiplying the Fees otherwise due Intellisync by *** (e.g., ***
for the *** increment below the Service Level Requirement) and adding the
initial *** charge for a total of ***. In other words, *** would be multiplied
by *** to equal ***.

Credits will only actually be granted to Verizon Wireless at the end of a
calendar quarter if Intellisync's Actual Service Level for such quarter falls
below the Required Service Availability Level. If there were different Required
Service Availability Levels during any calendar quarter, the applicable Required
Service Availability Level for such quarter will be determined using a weighted
average calculation.

If the Maximum Monthly Credit applies for any *** during this SLA, it shall
constitute a material breach of the Agreement by Intellisync.

The above stated remedies shall be Verizon Wireless' sole and exclusive remedies
for Intellisync's failure to meet the Service Level Requirements.

9.

Incident Reporting Between the Parties


  9.1

Communicating Incidents


 

Verizon Wireless and Intellisync will communicate incidents in the following
manner:


 

•   Both Parties will make commercially reasonable efforts to open trouble
tickets using the Trouble Ticket Report (defined below in Section 10.2).
However, trouble tickets for Severity 1 & 2 problems can be reported directly to
the customer support phone numbers at all times. The use of email will primarily
be used to provide follow-up information / confirmation of trouble tickets
opened via the Trouble Ticket Report or phone call. Verizon Wireless will make
commercially reasonable efforts to promptly call Intellisync upon becoming aware
of a Severity 1 incident. Appendix A shows Verizon Wireless Incident Resolution
process


 

•   Verizon Wireless will set the initial classification of the Severity Level
of the trouble ticket based upon the criteria outlined in Table 5A. Intellisync
has the right to change the initial classification set by Verizon Wireless if
the classification does not meet the criteria in Table 5A. Intellisync will
notify Verizon Wireless if any initial classifications are changed by
Intellisync with the precise reason for such changes. If Verizon Wireless fails
to set the initial classification of the Severity Level, then Intellisync will
assign a Severity Level and will notify Verizon Wireless of the Severity Level
assigned in accord with Table 5A. As to any incident not described in Table 5A,
the parties will attempt in good faith to agree upon the final determination as
to the classification of such incident. In the event they are not able to so
agree, Verizon Wireless will determine such classification and, without waiving
its rights to later dispute such classification, Intellisync shall comply with
such classification. Intellisync will generate a single response for each
trouble ticket that is received from Verizon Wireless to confirm receipt of the
incident notice.


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

•   In the event that Intellisync is hosting this service on behalf of Verizon
Wireless and may or may not contract a 3rd party to manage a portion of the
hosting, Intellisync will still act as the Verizon Wireless single point of
contact for all trouble reporting and resolution.


  9.2

Information for Incident Reporting


 

For each incident, Verizon Wireless will provide Intellisync with necessary
information that will facilitate timely problem determination and resolution.
Upon notification of the incident, Intellisync will verify receipt of the
necessary information. The following is the necessary information that will be
obtained from Verizon Wireless for all reported incidents. (The information
marked "Optional" is only required if it is available to Verizon Wireless and
determined by Verizon Wireless to be appropriate):


 

Intellisync - Verizon Wireless SLA


 

The information in the tables below should be collected by the VZW Data Customer
support team in working with a customer on a problem. This information will need
to be passed to Intellisync for escalated customer support calls.


  9.3

Trouble Reporting Information


  Information To Collect Description 1     VZW Trouble Ticket Number From Remedy
2 VZW User MDN Customer's mobile number 3 Customer Information Customer Name &
Contact Number 4 Service Model Desktop, Workgroup, Enterprise Server 5 Device
Information Manufacturer, Model, Operating System 6 Device Client Version
Version of Intellisync client on device 7 PC Monitor Client Version (if
applicable)           Version of Intellisync client on PC 8 Email Server
Information Exchange, Domino/Notes, POP & Version          


 

Troubleshooting Information


  Questions / Information Description 1      Problem Summary Brief description
of the problem and error number 2 Severity of Problem Assessment of service
impact 3 Date & Time of Problem Date and timeframe/time of problem 4 Did
Functionality Ever Work? If YES, what changed? 5 Steps Required to Reproduce
Problem Exact steps in order to reproduce 6 Are Other Users Having This
Problem?           On same Workgroup Monitor? 7 Troubleshooting Steps Attempted
Outline tests completed so far with results 8 Problem Diagnosis Questions
Questions to walk through with customer to diagnose problem             Is Web
PIM data correct?  


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

        If Web PIM updated, is device data correct after a sync?
                                                                                           
       If Web PIM updated, is PC/Server data correct after a sync?     If device
updated, is Web PIM data correct after a sync?     If PC/Server updated, is Web
PIM data correct after a sync?  

Additional Information For Enterprise Server Model

        Has the user uploaded the Intellisync logs? If NO, can they upload the
logs or send them via eMail?        If Installing, have they performed all the
pre-requisites?      If no, review all the pre-requisites with customer.   If
Upgrading, what versions of Intellisync
software are they upgrading from and to?     Groupware Information Groupware
(Domino, Exchange, POP, etc.)
Version of groupware
If Domino, what templates version?    
                                                                                           

All communications that include references to time must be expressed using a 24
hour clock format and will reference the local time where the user is logging
the incident information.

If any of this information is missing from the incident notice to Intellisync
and is necessary to resolution of the incident, Intellisync will immediately
contact Verizon Wireless to request completion of the information. When all
necessary information is present, Intellisync will begin investigating the
incident and provide feedback to Verizon Wireless as detailed in this Incident
Reporting Process section. The trouble ticket is deemed "open" when submitted by
Verizon Wireless. After Intellisync's resolution, the ticket will be
automatically closed. However, Verizon Wireless may reject the incident
resolution if its help desk representatives cannot confirm that the incident has
been properly resolved, in which case Verizon Wireless may open a new trouble
ticket.

Note, as the product matures and additional diagnostic information becomes
available, Verizon Wireless and Intellisync will work together to incorporate
this information into the table.

10.

Intellisync Incident Reports


  10.1

Post-Mortem Reports


 

The purpose of the Post-Mortem Report is to identify the origin of an incident
and identify corrective actions to prevent its reoccurrence. Intellisync will,
upon request, create a preliminary Post-Mortem Report and provide such report to
Verizon Wireless within *** of resolution of a Severity 1 event. Intellisync
will upon request, create a Post-Mortem Report and provide such report to
Verizon Wireless within *** of the close of the incident for any incidents
classified as Severity 1 or Severity 2.


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

12

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

•   Each month will provide Verizon Wireless with a report indicating total time
of the service that was not available for the previous month.


 

Service Level Availability Report


 

•   Each month Intellisync will provide Verizon Wireless with a service level
report indicating the levels of Service Availability for the previous month and
how such Service Availability was calculated.


 

•   The service level report will be due by the 10th day of each month following
the month being measured.


  10.2

Open/Closed Ticket Report


 

In order to effectively manage response and resolution, Intellisync Support
Services Center will provide Verizon Wireless a monthly report of the following:


 

•   Number of incidents received from Verizon Wireless by severity levels;


 

•   Percentage responded to within response timeline goals; and


 

•   Number of open incidents with current status.


  10.3

Random Service Testing


 

In addition to providing the service level reports described above, Intellisync
will execute a battery of sync tests each month using a set of test user
accounts on the production system. During this testing, Intellisync will confirm
that data is synchronizing as expected.


 

Intellisync will report the results of these tests each month to Verizon
Wireless The monthly report will set forth the results of these tests. To the
extent Intellisync finds any problems, Intellisync will pursue resolution of the
incident according to the procedures described in Table 5A.


Table 5A

Severity 1 2 3 Description

A catastrophic problem that severely impacts the End User's ability to utilize
the Wireless Sync solution.

This incident level is attained when 10%+ of Verizon Wireless' Wireless Sync
data solution user community experience a loss of critical services as a result
of at least one of the following problems. This severity level is attained when
any of the following conditions are met:

(1) a severe malfunction of the Wireless Sync data solution

(2) there is a complete outage of the Intellisync Network within the Intellisync
Span of Control

(3) there is a complete outage of the Verizon Wireless Network within the
Verizon Wireless Span of Control

(4) Inability of Verizon Wireless Users


A high-impact problem in which the End User's operation is disrupted but there
is capacity to remain productive and maintain necessary business-level
operations.

This incident level is attained when 5%+ of Verizon Wireless' Wireless Sync data
solution community experience the same failures to one or more critical Wireless
Sync data solution features and capabilities.

This severity level is attained when any of the following conditions


A medium to low impact problem that involves partial functionality loss which
impairs some operations but allows the End Users to continue to function.

This incident
level is attained when any of the
following conditions are met:

(1) A minor degradation of the service to isolated to



Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

to use all major features and receive expected (and documented) behavior

(5) Inability to provision the Wireless Sync data solution to more than 1
Verizon Wireless Users

(6) All data generated by Verizon Wireless Users interaction with the Wireless
Sync data solution is not available or is corrupted, and is not recoverable

(7) Inability of the Wireless Sync data solution to send and receive messages
to/from the Wireless Sync Server

(8) Inability of the Verizon Wireless Users to register to the Wireless Sync
data solution or exchange messages with other users.

are met:

(1) A significant performance degradation of the Wireless Sync data solution
occurs,

(2) A high impact issue with a workaround (a critical capability cannot be
accessed by a method that is part of the Wireless Sync data solution, but it can
be accessed by one or more alternate methods).

(3) Essential functionality of the Wireless Sync data solution operates in a way
that is materially different from those described in the Agreement.

(4) Unavailability of the following Intellisync Support Tools: Support Services,
Trouble Ticket, Monitoring and Reporting.

individual user.

(2) Recent modifications cause service to operate in a way that is materially
different from those described in the product definition for non-essential
features.

Communication Method E-mail and 7/24 Phone. Initial communication via 7/24 phone
to expedite notification and resolution process. E-mail and 7/24 Phone Email
only Initial Response Time *** Acknowledgement of the issue within ***
Acknowledgement of the issue within *** of notification. Initial Update
Timeframe First update within *** of notification. First update within *** of
notification. First update within *** of notification. On-going Update Timeframe
Every *** Every *** Every *** Update Information

Based on the Span of Control, Verizon Wireless and/or Intellisync will provide
the other party with detailed information on the problem and resolution process:

Based on the Span of Control, Verizon Wireless and/or Intellisync will provide
the other party with detailed information on

Pertinent information regarding the issue.


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

14

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(1) services affected

(2) start time of incident

(3) current status of repair

(4) impact on Verizon Wireless Users for all incidents in progress

(5) description of service or aspect of Wireless Sync data solution that is
unavailable to Verizon Wireless subscribers

(6) estimated time of repair.

the problem and resolution process:

(1) services affected

(2) start time of incident

(3) current status of repair

(4) impact on Verizon Wireless Users for all incidents in progress

(5) description of service or aspect of Wireless Sync data solution that is
unavailable to Verizon Wireless subscribers

(6) estimated time of repair.

  Resolution Time Guideline Fix or workaround *** Fix or workaround within ***
Fix or workaround within ***. If a product fix is required, Verizon Wireless and
Intellisync will mutually agree upon a software fix date to be included in the
next product release/patch. Intellisync Service Credit Impact

Any time required for resolution of severity 1 incidents that are under
Intellisync's Span of Control will be considered an Unscheduled Outage.

inal determination of the problem severity will be done during a post-mortem
that reviews actual impact of the problem on the Verizon Wireless Sync data user
community. If it is determined that a problem did not meet the requirements of
the severity originally applied to the problem, it will be downgraded (e.g., Sev
1 to Sev 2, Sev 1 to Sev 3, Sev 2 to Sev 3) to the appropriate severity level
and the Service Credit impact will be based on the new classification. Since
issues can be escalated to a higher severity level during the problem

After ***, unresolved Severity 2 problems that are under Intellisync's Span of
Control are considered to be Unscheduled Outages unless otherwise agreed to in
writing by Verizon Wireless.

Final determination of the problem severity will be done during a post-mortem
that reviews actual impact of the problem on the Verizon Wireless Sync data user
community. If it is determined that a

None.


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

                              

resolution phase, the severity level cannot be upgraded (e.g., Sev 3 to Sev 1,
Sev 3 to Sev 2, Sev 2 to Sev 1) during the post-mortem phase.

problem did not meet the requirements of the severity originally applied to the
problem, it will be downgraded (e.g., Sev 1 to Sev 2, Sev 1 to Sev 3, Sev 2 to
Sev 3) to the appropriate severity level and the Service Credit impact will be
based on the new classification. Since issues can be escalated to a higher
severity level during the problem resolution phase, the severity level cannot be
upgraded (e.g., Sev 3 to Sev 1, Sev 3 to Sev 2, Sev 2 to Sev 1) during the
post-mortem phase.

 


  10.4

Intellisync Support Services


 

Intellisync Support Services will be the interface between Verizon Wireless'
customer care group and Intellisync for support of the Wireless Sync Service.
This arrangement provides Verizon Wireless with a process to access Intellisync
for reporting incidents, receiving updates and pursuing escalation. Table 6
provides the Intellisync Support Services Center hours of operation and contact
information.


 

Table 6 - Intellisync Care Support Services Contact Information


  Intellisync Support Services Center Hours of Operation

*** week for Severity 1 and 2 Problems

Business Hours for Severity 3

Trouble Ticket Web Site

Intellisync Support Web Trouble Report Tool

(xxxx)

URL To Be Determined

Contact Phone
Number


Intellisync Support

TBD

E-mail Address TBD


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Verizon Wireless will make commercially reasonable efforts to enter all trouble
tickets using the Intellisync Trouble Ticket Tool If one is available. In
addition, trouble tickets can be reported directly to the customer support phone
numbers at all times. Verizon Wireless will make commercially reasonable efforts
to promptly call Intellisync upon becoming aware of a Severity 1 incident. The
use of email will primarily be used to provide follow-up information /
confirmation of trouble tickets opened via the Trouble Ticket Tool or phone
call. If the Intellisync Support Web Tool is unavailable, Verizon Wireless will
report the trouble tickets through phone call or e-mail however all incidents
reported over the phone will be promptly followed up with an email.

  10.5

Intellisync Support Service Categories


VENDOR will manage and escalate issues related to the Wireless Sync Service, as
set forth in this section. These issues shall include technical and operational
questions from Verizon Wireless Users via Verizon Wireless. In general,
Intellisync's support services handling of these issues are divided into two
categories: (a) readiness services; and (b) resolution services.

  10.6

Readiness Services


Readiness services are designed to enable Verizon Wireless customer care
representatives to handle the majority of Verizon Wireless Users inquiries
regarding the Wireless Sync Service. The Intellisync services to be provided in
this category are listed below in Table 7.

Table 7 - Intellisync Care Readiness Services (was Table 4)

Readiness Services
  Technical Training

• Intellisync will provided Verizon Wireless with a comprehensive training
presentation so as to allow Verizon Wireless to conduct internal training for
Network Operations on all aspects of the Wireless Sync Service to include the
web based support tools.

• Daily review call with Intellisync personnel during the first week after (i)
the Commercial Service Date and (ii) the introduction of new functionality at
each major release deployment as defined in the Documentation below.

Documentation

• Publish documented frequently asked questions and answers.

• Publish updates on the frequently asked questions.

• Documentation will be provided as required by the Agreement.

• All training material described herein.

• Reference manual outlining overall description on the elements and aspects of
the Wireless Sync Service at least one (2) weeks prior to the Commercial Service
Date


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Alerts • Alerting will be performed through incident management process.
Notification • Communicate to Verizon Wireless any problems that Intellisync
becomes aware of that cause service degradation and/or outages.


     Any additional training to be provided will be subject to the mutual
agreement of the parties, including acceptable fees for training time.

Appendix A - Verizon Wireless Incident Resolution Process

Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

***

Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

19

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

  10.7

Table 2 - Verizon Wireless Contact Points


Table 2

Escalation Level Severity 1 Time table Severity 2 Time table Severity 3 Time
table Verizon Wireless - Contact Name and Title Intellisync - Contact Name and
Title 1st Within *** of reporting the
incident. Within *** of reporting the incident. Within *** of reporting the
incident.

***

7x24x365 ***

After Hours: ***

Technical Support Manager 2nd Within *** after 1st level if no satisfaction from
1st level. Within *** after 1st level if no satisfaction from 1st level. Within
*** after 1st level if no satisfaction from 1st level.

Manager WDSC

Linda Robson

(0) ***

(M) ***

After Hours: ***

Operations - Technical Lead

After Hours:

3rd Within *** after 2nd level if no satisfaction from 2nd level. Within ***
after 2nd level if no satisfaction from 2nd level. Within *** after 2nd level if
no satisfaction from 2nd level.

Director Technical Support

Scott Riden

(O) ***

(M) ***

After Hours: ***

After Hours: Account
Manager
      Tim Weith - Business Hours

Office ***
TBD


Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

20

***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Exhibit 1 to Service Level Agreement

Customized Software Device Testing Methodology

This document describes the major areas and phases of testing the Intellisync
Mobile Suite Quality Assurance team will perform in testing and certifying new
mobile devices for use with the Intellisync Mobile Suite.

This document constitutes the process and defines Intellisync's commitment to
maintain certification of devices and/or to re-certify in conjunction with new
software or hardware releases by the OEM or the O.S. This process will be
synchronized with the Verizon Wireless handset development and testing process
as defined from time to time by Verizon Wireless.

The below testing process applies to all devices, both pre and post launch,
whenever handset firmware and or operating system software is updated for any
reason, whether related or unrelated to the Customized Software and Services.

--- Areas of Testing ---

Sync Fidelity - Query: Is the data sync'ed correctly?

For Email Accelerator, thousands of test cases have been developed to identify
errors in synchronizing email, calendar, contacts, tasks, and memo data between
devices and the EA server. For each new device, these test cases shall be
applied, given the specific functionality on the device. For example, in this
phase of testing, details such as email folder synchronization will be assessed.
Fidelity of calendar events that span days would be assessed. Recurrence and
exceptions to recurring appointments will be assessed. For Systems Management
and File Sync, the bidirectional transfer of files will be assessed.

Push and Automatic Update - Query: Is push and ReadySync working properly?

The Mobile Suite has a number of mechanisms to enable the automatic updating of
data on a device. Each of these methods will be assessed, both independently and
in combination. For network push, the characteristics of active network
connections will be assessed. We will check how often the connection drops. We
will check whether there are different radio states on the device. We will check
whether the flip open/closed affects network connection. Following this
assessment, there are a number of parameters in the client and server software
that will be adjusted to tune the operation on the device.

     For SMS push, the operation of the Intellisync trapping of the SMS messages
will be assessed against the device's native SMS handling. We will check whether
normal SMS traffic is affected. We will check whether voicemail and caller ID
functionality is affected.

     For each data type sync'ed, we assess the function of our client to
automatically sync changes out from the device (client push).

     For ReadySync, issues such as device hibernation states, boot up sequence,
network connections, interval monitoring will all be assessed.

Battery Consumption - Query: Is the impact on the device battery level
minimized?

In this testing, we will assess the "hotness" of the device radio connections,
the degree to which the device's screen must be on, and the accuracy of our
client in monitoring the device's battery level. We will check whether our
client responds appropriately in low battery conditions.

Voice/Data Interaction - Query: What impact does Intellisync Mobile Suite have
on the normal voice operations of the device?

Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

21

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Different devices and different networks handle voice and data operations
differently. In this testing, we will assess data service interruption and
resuming in the event of incoming or outgoing calls. We will check for call
interruption in the event of push or ReadySync events. We will check to make
sure voicemail notifications are received and speed dial functions operate
properly.

Other Application interaction - Query: How well does the application work with
other applications on that device?

Each device comes with "helper" applications that the Mobile Suite needs to
operate with. For example, for email attachments, we will check whether our
application works well with attachment viewing applications. We will check
whether our application works well with popular third party applications, such
as device encryption.

Connectivity - Query: Do we work well with the different types of connectivity
offered by the device?

Devices typically offer multiple forms of IP connectivity (wide area wireless,
cradle, infrared, Bluetooth, WiFi, etc.). We will check whether our application
works well across these different forms of connectivity. We will check whether
there areissues switching between different forms of connectivity.

Boundary Testing - Query: How resilient is the application in "edge" conditions?

Issues such as poor network or interrupted network connectivity will be
addressed. We will check whether what happens when the device runs out of
memory. We will check whether what happens when the device runs out of battery
energy.

Device Configuration -

Query: For all Mobile Suite applications, how accurately does this device report
its type? We will check whether how a unique device ID can be established. For
Intellisync Systems Management, we will check how device settings such as
network connections and preferences are set? We will check how hardware and
software inventories are reported. We will check how the Power On Password or
biometric authentication works. And whether is can be enforced.

Install -

Different devices have different methods of software installation support. Based
on what is available, we will test operation when we are installed in main
memory. We will test when/if we can be installed on external memory. We will
test installation from a cradle. We will test over-the-air installation.

Branding -

Each device has different places where branding can/should appear.

--- Phases of Testing ---

For all devices, our QA group will perform several phases of testing.

Test Case Development - While we can often reuse most of the general test cases
that have been developed already, a new device may introduce new functionality
or limitations that necessitate the creation of new test cases.

Test Case Execution - We will run the test cases, either manually or through
automation harnesses and tools we have written.

System Testing - After the general functionality is to a usable, but pre-release
level, we will perform user testing. We perform this user testing both
internally and with customers/partners as available. For this phase of testing,
it is absolutely critical that we get at least 20 devices of the latest version
available.

Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

22

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Performance Testing - There are series of tests we will run in our performance
lab. These normally stress the server performance, but occasionally a device
will introduce new characteristics that will impact overall scalability metrics
of the overall solution.

Regression Testing - This is a standard phase of testing run as the final
release date nears. As builds come out, we will do "spot testing" on changed
areas, but we will also do full regression testing of all test cases against a
build to insure that areas previously working are still operating to
expectations.

Intellisync/Verizon Wireless - Proprietary and Confidential
Not to be distributed to third parties without the prior written consent of
Intellisync or Verizon Wireless

23

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[brandingkitlogo.jpg]

Product Branding Worksheet
          PocketPC Client

Synchrologic Email Accelerator – SEA
Synchrologic Systems Management – SSM
Synchrologic File Sync — SFS

Updated 10/1/04 11:59 AM
Document Status: Final
Revision No. 3

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

Glossary

The glossary is a list of replaceable text items used throughout the product.
Each glossary item defines a label for text that can be replaced on each screen.
The table below shows the glossary name (or label), the Standard Text used in
the Synchrologic version of the software and the Branded Text to be used in the
branded version. Enter the text in the Branded Text column you would like to use
in place of the Standard text on all screens and dialogs. Note that the Branded
Text will appear in place of the Standard Text for all occurrences of the
corresponding glossary name.

Glossary Standard Text Branded Text Company Name Synchrologic Verizon Wireless
Product Name Synchrologic Wireless Sync EA Product Name Email Accelerator
Wireless Sync FS Product Name File Sync Wireless Sync SM Product Name Systems
Management Systems Management Product Shortcut Text Synchrologic Wireless Sync
Sync Feature Name Sync Wireless Sync SyncXpress Feature Name SyncXpress Wireless
SyncXpress ReadySync Feature Name ReadySync ReadySync

Graphics

Graphic images are used throughout the product for various purposes. The two
basic image formats used are bitmaps (.bmp) and icons (.ico). You can use any
tool you desire to create these images as long as they are provided in the
appropriate size and color depths. It is important to provide all color depths
and sizes in order to avoid conversion from one size and color to another. This
often results in images that are blotchy and blurry at best.

[p83.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[p84.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

Branding Worksheets

The worksheet shows where glossary items are used in various screens and
dialogs. This is mainly for your reference. However, there are some screens and
dialogs that require other elements than those contained in the glossary. Note
the areas where bitmaps and icons are required. Also, note the format, size and
color depths required. Please provide images conforming to these specifications.
Many screen examples show the same text as other screens. If the text is branded
in an earlier screen shot, you can assume that these will be branded as well.

[p85.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[p86.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[p87.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[p88.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[p89.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[p90.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[p91.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[p92.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite PPC Devices

[p93.jpg]

File: Synchrologic PPC Branding Worksheet - LS.doc Page: 12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

[brandingkitlogo.jpg]

Product Branding Worksheet
          Synchrologic Suite Server

Synchrologic Email Accelerator – SEA
Synchrologic File Sync – SFS
Synchrologic Systems Management — SSM

Updated 10/1/04 12:00 PM
Document Status: Final
Revision No. 3

File: Synchrologic Server Branding Worksheet - ls.doc Page: 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

Glossary

The glossary is a list of replaceable text items used throughout the product.
Each glossary item defines a label for text that can be replaced on each screen.
The table below shows the glossary name (or label), the Standard Text used in
the Synchrologic version of the software and the Branded Text to be used in the
branded version. Enter the text in the Branded Text column you would like to use
in place of the Standard text on all screens and dialogs. Note that the Branded
Text will appear in place of the Standard Text for all occurrences of the
corresponding glossary name.

Glossary Standard Text Branded Text Company Name Synchrologic Verizon Wireless
Product Name Synchrologic Mobile Suite Wireless Sync Product Short Name
Synchrologic Wireless Sync Admin Name Synchrologic Admin Console Wireless Sync
Admin Console EA Product Name Email Accelerator Wireless Sync FS Product Name
File Sync Wireless Sync SM Product Name Systems Management Systems Management
FSSM Product Name Systems Mgmt/File Sync Systems Mgmt/File Sync MG Product Name
Mobile Gateway Mobile Gateway Sync Feature Name Sync Wireless Sync SyncXpress
Feature Name SyncXpress Wireless SyncXpress ReadySync Feature Name ReadySync
ReadySync Product Service Name Synchrologic Wireless Sync SM Service Name
Synchrologic Systems Management Wireless Sync Systems Management Mobile Gateway
Service Name Synchrologic Mobile Gateway Wireless Sync Mobile Gateway SMTP From
Address “Alert” <alert@synchrologic.com> “Alert” <alert@verizonwireless.com>

Graphics

Graphic images are used throughout the product for various purposes. The two
basic image formats used are bitmaps (.bmp) and icons (.ico). You can use any
tool you desire to create these images as long as they are provided in the
appropriate size and color depths. It is important to provide all color depths
and sizes in order to avoid conversion from one size and color to another. This
often results in images that are blotchy and blurry at best.

File: Synchrologic Server Branding Worksheet - ls.doc Page: 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

[p96.jpg]

File: Synchrologic Server Branding Worksheet - ls.doc Page: 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

Branding Worksheets

The worksheet shows where glossary items are used in various screens and
dialogs. This is mainly for your reference. However, there are some screens and
dialogs that require other elements than those contained in the glossary. Note
the areas where bitmaps and icons are required. Also, note the format, size and
color depths required. Please provide images conforming to these specifications.
Many screen examples show the same text as other screens. If the text is branded
in an earlier screen shot, you can assume that these will be branded as well.

File: Synchrologic Server Branding Worksheet - ls.doc Page: 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

[p98.jpg]

File: Synchrologic Server Branding Worksheet - ls.doc Page: 5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

[p99.jpg]

File: Synchrologic Server Branding Worksheet - ls.doc Page: 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

[p100.jpg]

File: Synchrologic Server Branding Worksheet - ls.doc Page: 7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

[p101.jpg]

File: Synchrologic Server Branding Worksheet - ls.doc Page: 8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

[p102.jpg]

File: Synchrologic Server Branding Worksheet - ls.doc Page: 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Branding Kit for Synchrologic Suite Server

[p103.jpg]

File: Synchrologic Server Branding Worksheet - ls.doc Page: 10

--------------------------------------------------------------------------------